 

Exhibit 10.05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Resideo Technologies Supplemental Savings Plan

 

October 29, 2018

 

 

 

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document. This document should
be reviewed by the Employer’s attorney prior to execution.

March 2018

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

PREAMBLE

 

 

ARTICLE 1 – GENERAL

 

1.1

Plan

 

1.2

Effective Dates

 

1.3

Amounts Not Subject to Code Section 409A

 

 

ARTICLE 2 – DEFINITIONS

 

2.1

Account

 

2.2

Administrator

 

2.3

Adoption Agreement

 

2.4

Beneficiary

 

2.5

Board or Board of Directors

 

2.6

Bonus

 

2.7

Change in Control

 

2.8

Code

 

2.9

Compensation

 

2.10

Director

 

2.11

Disability

 

2.12

Eligible Employee

 

2.13

Employer

 

2.14

ERISA

 

2.15

Identification Date

 

2.16

Key Employee

 

2.17

Participant

 

2.18

Plan

 

2.19

Plan Sponsor

 

2.20

Plan Year

 

2.21

Related Employer

 

2.22

Retirement

 

2.23

Separation from Service

 

2.24

Unforeseeable Emergency

 

2.25

Valuation Date

 

2.26

Years of Service

 

 

ARTICLE 3 – PARTICIPATION

 

3.1

Participation

 

3.2

Termination of Participation

 

 

ARTICLE 4 – PARTICIPANT ELECTIONS

 

4.1

Deferral Agreement

i

--------------------------------------------------------------------------------

 

 

4.2

Amount of Deferral

 

4.3

Timing of Election to Defer

 

4.4

Election of Payment Schedule and Form of Payment

 

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

 

5.1

Matching Contributions

 

5.2

Other Contributions

 

 

ARTICLE 6 – ACCOUNTS AND CREDITS

 

6.1

Establishment of Account

 

6.2

Credits to Account

 

 

ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

 

7.1

Investment Options

 

7.2

Adjustment of Accounts

 

 

ARTICLE 8 – RIGHT TO BENEFITS

 

8.1

Vesting

 

8.2

Death

 

8.3

Disability

 

 

ARTICLE 9 – DISTRIBUTION OF BENEFITS

 

9.1

Amount of Benefits

 

9.2

Method and Timing of Distributions

 

9.3

Unforeseeable Emergency

 

9.4

Payment Election Overrides

 

9.5

Cashouts of Amounts Not Exceeding Stated Limit

 

9.6

Required Delay in Payment to Key Employees

 

9.7

Change in Control

 

9.8

Permissible Delays in Payment

 

9.9

Permitted Acceleration of Payment

 

 

ARTICLE 10 – AMENDMENT AND TERMINATION

 

10.1

Amendment by Plan Sponsor

 

10.2

Plan Termination Following Change in Control or Corporate Dissolution

 

10.3

Other Plan Terminations

 

ARTICLE 11 – THE TRUST

 

11.1

Establishment of Trust

 

11.2

Rabbi Trust

 

11.3

Investment of Trust Funds

 

ii

--------------------------------------------------------------------------------

 

ARTICLE 12 – PLAN ADMINISTRATION

 

12.1

Powers and Responsibilities of the Administrator

 

12.2

Claims and Review Procedures

 

12.3

Plan Administrative Costs

 

 

ARTICLE 13 – MISCELLANEOUS

 

13.1

Unsecured General Creditor of the Employer

 

13.2

Employer’s Liability

 

13.3

Limitation of Rights

 

13.4

Anti-Assignment

 

13.5

Facility of Payment

 

13.6

Notices

 

13.7

Tax Withholding

 

13.8

Indemnification

 

13.9

Successors

 

13.10

Disclaimer

 

13.11

Governing Law

 

iii

--------------------------------------------------------------------------------

 

PREAMBLE

 

 

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 1 – GENERAL

 

 

 

1.1

Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.

 

 

1.2

Effective Dates.

 

(a)

Original Effective Date. The Original Effective Date is the date as of which the
Plan was initially adopted.

 

(b)

Amendment Effective Date. The Amendment Effective Date is the date specified in
the Adoption Agreement as of which the Plan is amended and restated. Except to
the extent otherwise provided herein or in the Adoption Agreement, the Plan
shall apply to amounts deferred and benefit payments made on or after the
Amendment Effective Date.

 

(c)

Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

 

1.3

Amounts Not Subject to Code Section 409A

Except as otherwise indicated by the Plan Sponsor in Section 1.01 of the
Adoption Agreement, amounts deferred before January 1, 2005 that are earned and
vested on December 31, 2004 will be separately accounted for and administered in
accordance with the terms of the Plan as in effect on December 31, 2004.

 

1-1

--------------------------------------------------------------------------------

 

ARTICLE 2 – DEFINITIONS

 

 

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

 

2.1

“Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon. The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant or to the Participant’s Beneficiary
pursuant to the Plan.

 

2.2

“Administrator” means the person or persons designated by the Plan Sponsor in
Section 1.05 of the Adoption Agreement to be responsible for the administration
of the Plan. If no Administrator is designated in the Adoption Agreement, the
Administrator is the Plan Sponsor.

 

2.3

“Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.

 

2.4

“Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 8.2 to receive benefits under the Plan upon the death of a
Participant.

 

2.5

“Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.

 

2.6

“Bonus” means an amount of incentive remuneration payable by the Employer to a
Participant.

 

2.7

“Change in Control” means the occurrence of an event involving the Plan Sponsor
that is described in Section 9.7.

 

2.8

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.9

“Compensation” has the meaning specified in Section 3.01 of the Adoption
Agreement.

 

2.10

“Director” means a non-employee member of the Board who has been designated by
the Employer as eligible to participate in the Plan.

 

2.11

“Disability” means a determination that the Participant is eligible for benefits
under the Employer’s long-term disability plan provided, however, that a
“Disability” for purposes of such payment shall not be deemed to have occurred
unless the disability also satisfies the requirements of Treasury Regulation
Section 1.409A-3.

2-1

--------------------------------------------------------------------------------

 

 

2.12

“Eligible Employee” means an employee of the Employer who satisfies the
requirements in Section 2.01 of the Adoption Agreement.

 

2.13

“Employer” means the Plan Sponsor and any other entity which is authorized by
the Plan Sponsor to participate in and, in fact, does adopt the Plan.

 

2.14

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2.15

“Identification Date” means the date as of which Key Employees are determined
which is specified in Section 1.06 of the Adoption Agreement.

 

2.16

“Key Employee” means an employee who satisfies the conditions set forth in
Section 9.6.

 

2.17

“Participant” means an Eligible Employee or Director who commences participation
in the Plan in accordance with Article 3.

 

2.18

“Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.

 

2.19

“Plan Sponsor” means the entity identified in Section 1.03 of the Adoption
Agreement or any successor by merger, consolidation or otherwise.

 

2.20

“Plan Year” means the period identified in Section 1.02 of the Adoption
Agreement.

 

2.21

“Related Employer” means the Employer and (a) any corporation that is a member
of a controlled group of corporations as defined in Code Section 414(b) that
includes the Employer and (b) any trade or business that is under common control
as defined in Code Section 414(c) that includes the Employer.

 

2.22

“Retirement” has the meaning specified in 6.01(f) of the Adoption Agreement.

 

2.23

“Separation from Service” means the date that the Participant dies, retires or
otherwise has a termination of employment with respect to all entities
comprising the Related Employer. A Separation from Service does not occur if the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or such longer period during
which the Participant’s right to re- employment is provided by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period. If the period of leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where the
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29 month period of absence may be substituted for the six month period.

2-2

--------------------------------------------------------------------------------

 

Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).

An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service. If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.

2-3

--------------------------------------------------------------------------------

 

All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.

 

2.24

“Unforeseeable Emergency” means a severe financial hardship of the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code section 152(b)(1), (b)(2)
and (d)(1)(B); loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

2.25

“Valuation Date” means each business day of the Plan Year that the New York
Stock Exchange is open.

 

2.26

“Years of Service” means each one year period for which the Participant receives
service credit in accordance with the provisions of Section 7.01(d) of the
Adoption Agreement.

 

 

2-4

--------------------------------------------------------------------------------

 

ARTICLE 3 – PARTICIPATION

 

 

 

3.1

Participation. The Participants in the Plan shall be those Directors and
employees of the Employer who satisfy the requirements of Section 2.01 of the
Adoption Agreement.

 

3.2

Termination of Participation. The Administrator may terminate a Participant’s
participation in the Plan in a manner consistent with Code Section 409A. If the
Employer terminates a Participant’s participation before the Participant
experiences a Separation from Service the Participant’s vested Accounts shall be
paid in accordance with the provisions of Article 9.

 

 

3-1

--------------------------------------------------------------------------------

 

ARTICLE 4 – PARTICIPANT ELECTIONS

 

 

 

4.1

Deferral Agreement. If permitted by the Plan Sponsor in accordance with Section
4.01 of the Adoption Agreement, each Eligible Employee and Director may elect to
defer his Compensation within the meaning of Section 3.01 of the Adoption
Agreement by executing in writing or electronically, a deferral agreement in
accordance with rules and procedures established by the Administrator and the
provisions of this Article 4.

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation. An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

A deferral agreement may be changed or revoked during the period specified by
the Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.

 

4.2

Amount of Deferral. An Eligible Employee or Director may elect to defer
Compensation in any amount permitted by Section 4.01(a) of the Adoption
Agreement.

 

4.3

Timing of Election to Defer. Each Eligible Employee or Director who desires to
defer Compensation otherwise payable during a Plan Year must execute a deferral
agreement within the period preceding the Plan Year specified by the
Administrator. Each Eligible Employee who desires to defer Compensation that is
a Bonus must execute a deferral agreement within the period preceding the Plan
Year during which the Bonus is earned that is specified by the Administrator,
except that if the Bonus can be treated as performance based compensation as
described in Code Section 409A(a)(4)(B)(iii), the deferral agreement may be
executed within the period specified by the Administrator, which period, in no
event, shall end after the date which is six months prior to the end of the
period during which the Bonus is earned, provided the Participant has performed
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date the
Participant executed the deferral agreement and provided further that the
compensation has not yet become ‘readily ascertainable’ within the meaning of
Reg. Sec 1.409A-2(a)(8). In addition, if the Compensation qualifies as ‘fiscal
year compensation’ within the meaning of Reg. Sec. 1.409A-2(a)(6), the deferral
agreement may be made not later than the end of the Employer’s taxable year
immediately preceding the first taxable year of the Employer in which any
services are performed for which such Compensation is payable.

4-1

--------------------------------------------------------------------------------

 

Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 4.01(b)(ii) of the Adoption
Agreement. If Compensation is based on a specified performance period that
begins before the Eligible Employee or Director executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election becomes irrevocable and effective over the total number of days in the
performance period. The rules of this paragraph shall not apply unless the
Eligible Employee or Director can be treated as initially eligible in accordance
with Reg. Sec. 1.409A-2(a)(7).

 

4.4

Election of Payment Schedule and Form of Payment.

All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.

(a)If the Plan Sponsor has elected to permit annual distribution elections in
accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director completes a deferral
agreement, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for the Compensation
subject to the deferral agreement from among the options the Plan Sponsor has
made available for this purpose and which are specified in 6.01(b) of the
Adoption Agreement. Prior to the time required by Reg. Sec. 1.409A-2, the
Eligible Employee or Director shall elect a distribution event (which includes a
specified time) and a form of payment for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year. If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event. If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.

(b)If the Plan Sponsor has elected not to permit annual distribution elections
in accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director first completes a deferral
agreement but in no event later than the time required by Reg. Sec. 1.409A-2,
the Eligible Employee or Director must elect a distribution event (which
includes a specified time) and a form of payment for amounts credited to his
Account from among the options the Plan Sponsor has made available for this
purpose and which are specified in Section 6.01(b) of the Adoption Agreement. If
an Eligible Employee or Director fails to elect a distribution event, he shall
be deemed to have elected Separation from Service in the distribution event. If
the fails to elect a form of payment, he shall be deemed to have elected a lump
sum form of payment.

 

 

4-2

--------------------------------------------------------------------------------

 

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

 

 

 

5.1

Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a) of the
Adoption Agreement, the Employer will credit the Participant’s Account with a
matching contribution determined in accordance with the formula specified in
Section 5.01(a) of the Adoption Agreement. The matching contribution will be
treated as allocated to the Participant’s Account at the time specified in
Section 5.01(a)(iii) of the Adoption Agreement.

 

5.2

Other Contributions. If elected by the Plan Sponsor in Section 5.01(b) of the
Adoption Agreement, the Employer will credit the Participant’s Account with a
contribution determined in accordance with the formula or method specified in
Section 5.01(b) of the Adoption Agreement. The contribution will be treated as
allocated to the Participant’s Account at the time specified in Section
5.01(b)(iii) of the Adoption Agreement.

 

 

5-1

--------------------------------------------------------------------------------

 

ARTICLE 6 – ACCOUNTS AND CREDITS

 

 

 

6.1

Establishment of Account. For accounting and computational purposes only, the
Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.

 

 

6.2

Credits to Account. A Participant’s Account will be credited for each Plan Year
with the amount of his elective deferrals under Section 4.1 at the time the
amount subject to the deferral election would otherwise have been payable to the
Participant and the amount of Employer contributions treated as allocated on his
behalf under Article 5.

 

 

 

6-1

--------------------------------------------------------------------------------

 

ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

 

 

 

7.1

Investment Options. The amount credited to each Account shall be treated as
invested in the investment options designated for this purpose by the
Administrator.

 

7.2

Adjustment of Accounts. The amount credited to each Account shall be adjusted
for hypothetical investment earnings, expenses, gains or losses in an amount
equal to the earnings, expenses, gains or losses attributable to the investment
options selected by the party designated in Section 9.01 of the Adoption
Agreement from among the investment options provided in Section 7.1. If
permitted by Section 9.01 of the Adoption Agreement, a Participant (or the
Participant’s Beneficiary after the death of the Participant) may, in accordance
with rules and procedures established by the Administrator, select the
investments from among the options provided in Section 7.1 to be used for the
purpose of calculating future hypothetical investment adjustments to the Account
or to future credits to the Account under Section 6.2 effective as of the
Valuation Date coincident with or next following notice to the
Administrator.  Each Account shall be adjusted as of each Valuation Date to
reflect: (a) the hypothetical earnings, expenses, gains and losses described
above; (b) amounts credited pursuant to Section 6.2; and (c) distributions or
withdrawals.  In addition, each Account may be adjusted for its allocable share
of the hypothetical costs and expenses associated with the maintenance of the
hypothetical investments provided in Section 7.1.

 

 

7-1

--------------------------------------------------------------------------------

 

ARTICLE 8 – RIGHT TO BENEFITS

 

 

 

8.1

Vesting. A Participant, at all times, has a 100% nonforfeitable interest in the
amounts credited to his Account attributable to his elective deferrals made in
accordance with Section 4.1.

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule and provisions in Section 7.01 of the
Adoption Agreement. Upon a Separation from Service and after application of the
provisions of Section 7.01 of the Adoption Agreement, the Participant shall
forfeit the nonvested portion of his Account.

 

8.2

Death. The Plan Sponsor may elect to accelerate vesting upon the death of the
Participant in accordance with Section 7.01(c) of the Adoption Agreement and/or
to accelerate distributions upon Death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement. If the Plan Sponsor does not elect to
accelerate distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the vested amount credited to the
Participant’s Account will be paid in accordance with the provisions of Article
9.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.

 

8.3

Disability. If the Plan Sponsor has elected to accelerate vesting upon the
occurrence of a Disability in accordance with Section 7.01(c) of the Adoption
Agreement and/or to permit distributions upon Disability in accordance with
Section 6.01(b) or Section 6.01(d) of the Adoption Agreement, the determination
of whether a Participant has incurred a Disability shall be made by the
Administrator in its sole discretion in a manner consistent with the
requirements of Code Section 409A.

 

 

8-1

--------------------------------------------------------------------------------

 

ARTICLE 9 – DISTRIBUTION OF BENEFITS

 

 

 

9.1

Amount of Benefits. The vested amount credited to a Participant’s Account as
determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.

 

9.2

Method and Timing of Distributions. Except as otherwise provided in this Article
9, distributions under the Plan shall be made in accordance with the elections
made or deemed made by the Participant under Article 4. Subject to the
provisions of Section 9.6 requiring a six month delay for certain distributions
to Key Employees, distributions following a payment event shall commence at the
time specified in Section 6.01(a) of the Adoption Agreement. If permitted by
Section 6.01(g) of the Adoption Agreement, a Participant may elect, at least
twelve months before a scheduled distribution event, to delay the payment date
for a minimum period of sixty months from the originally scheduled date of
payment, provided the election does not take effect for at least twelve months
from the date on which the election is made. The distribution election change
must be made in accordance with procedures and rules established by the
Administrator. The Participant may, at the same time the date of payment is
deferred, change the form of payment but such change in the form of payment may
not effect an acceleration of payment in violation of Code Section 409A or the
provisions of Reg. Sec. 1.409A-2(b). For purposes of this Section 9.2, a series
of installment payments is always treated as a single payment and not as a
series of separate payments.

 

9.3

Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency if the Plan Sponsor has elected to permit Unforeseeable
Emergency withdrawals under Section 8.01(a) of the Adoption Agreement. The
request must be in writing and must be submitted to the Administrator along with
evidence that the circumstances constitute an Unforeseeable Emergency. The
Administrator has the discretion to require whatever evidence it deems necessary
to determine whether a distribution is warranted, and may require the
Participant to certify that the need cannot be met from other sources reasonably
available to the Participant. Whether a Participant has incurred an
Unforeseeable Emergency will be determined by the Administrator on the basis of
the relevant facts and circumstances in its sole discretion, but, in no event,
will an Unforeseeable Emergency be deemed to exist if the hardship can be
relieved: (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets to the extent such liquidation
would not itself cause severe financial hardship, or (c) by cessation of
deferrals under the Plan. A distribution due to an Unforeseeable Emergency must
be limited to the amount reasonably necessary to satisfy the emergency need and
may include any amounts necessary to pay any federal, state, foreign or local
income taxes and penalties reasonably anticipated to result from the
distribution. The distribution will be made in the form of a single lump sum
cash payment. If permitted by Section 8.01(b) of the Adoption Agreement, a
Participant’s deferral elections for the remainder of the Plan Year will be
cancelled upon a withdrawal due to an Unforeseeable Emergency. If the payment of
all or any portion of the Participant’s vested Account is being delayed in
accordance with Section 9.6 at the time he experiences an Unforeseeable
Emergency, the amount being delayed shall not be subject to the provisions of
this Section 9.3 until the expiration of the six month period of delay required
by section 9.6.

9-1

--------------------------------------------------------------------------------

 

 

9.4

Payment Election Overrides. If the Plan Sponsor has elected one or more payment
election overrides in accordance with Section 6.01(d) of the Adoption Agreement,
the following provisions apply. Upon the occurrence of the first event selected
by the Plan Sponsor, the remaining vested amount credited to the Participant’s
Account shall be paid in the form designated to the Participant or his
Beneficiary regardless of whether the Participant had made different elections
of time and /or form of payment or whether the Participant was receiving
installment payments at the time of the event.

 

9.5

Cashouts Of Amounts Not Exceeding Stated Limit. If the vested amount credited to
the Participant’s Account does not exceed the limit established for this purpose
by the Plan Sponsor in Section 6.01(e) of the Adoption Agreement at the time he
incurs a Separation from Service for any reason, the Employer shall distribute
such amount to the Participant at the time specified in Section 6.01(a) of the
Adoption Agreement in a single lump sum cash payment following such Separation
from Service regardless of whether the Participant had made different elections
of time or form of payment as to the vested amount credited to his Account or
whether the Participant was receiving installments at the time of such
termination.  A Participant’s Account, for purposes of this Section 9.5, shall
include any amounts described in Section 1.3.

 

9.6

Required Delay in Payment to Key Employees. Except as otherwise provided in this
Section 9.6, a distribution made on account of Separation from Service (or
Retirement, if applicable) to a Participant who is a Key Employee as of the date
of his Separation from Service (or Retirement, if applicable) shall not be made
before the date which is six months after the Separation from Service (or
Retirement, if applicable).

(a)A Participant is treated as a Key Employee if (i) he is employed by a Related
Employer any of whose stock is publicly traded on an established securities
market, and (ii) he satisfies the requirements of Code Section 416(i)(1)(A)(i),
(ii) or (iii), determined without regard to Code Section 416(i)(5), at any time
during the twelve month period ending on the Identification Date.

(b)A Participant who is a Key Employee on an Identification Date shall be
treated as a Key Employee for purposes of the six month delay in distributions
for the twelve month period beginning on the first day of a month no later than
the fourth month following the Identification Date. The Identification Date and
the effective date of the delay in distributions shall be determined in
accordance with Section 1.06 of the Adoption Agreement.

9-2

--------------------------------------------------------------------------------

 

(c)The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements. The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date. Use of an alternative method that satisfies the
requirements of this Section 9.6(c ) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).

(d)The six month delay does not apply to payments described in Section
9.9(a),(b) or (d) or to payments that occur after the death of the Participant.
If the payment of all or any portion of the Participant’s vested Account is
being delayed in accordance with this Section 9.6 at the time he incurs a
Disability which would otherwise require a distribution under the terms of the
Plan, no amount shall be paid until the expiration of the six month period of
delay required by this Section 9.6.

 

9.7

Change in Control. If the Plan Sponsor has elected to permit distributions upon
a Change in Control, the following provisions shall apply. A distribution made
upon a Change in Control will be made at the time specified in Section 6.01(a)
of the Adoption Agreement in the form elected by the Participant in accordance
with the procedures described in Article 4. Alternatively, if the Plan Sponsor
has elected in accordance with Section 11.02 of the Adoption Agreement to
require distributions upon a Change in Control, the Participant’s remaining
vested Account shall be paid to the Participant or the Participant’s Beneficiary
at the time specified in Section 6.01(a) of the Adoption Agreement as a single
lump sum payment. A Change in Control, for purposes of the Plan, will occur upon
a change in the ownership of the Plan Sponsor, a change in the effective control
of the Plan Sponsor or a change in the ownership of a substantial portion of the
assets of the Plan Sponsor, but only if elected by the Plan Sponsor in Section
11.03 of the Adoption Agreement. The Plan Sponsor, for this purpose, includes
any corporation identified in this Section 9.7. All distributions made in
accordance with this Section 9.7 are subject to the provisions of Section 9.6.

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.

9-3

--------------------------------------------------------------------------------

 

Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7. A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.2
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.

 

(a)

Relevant Corporations. To constitute a Change in Control for purposes of the
Plan, the event must relate to (i) the corporation for whom the Participant is
performing services at the time of the Change in Control, (ii) the corporation
that is liable for the payment of the Participant’s benefits under the Plan (or
all corporations liable if more than one corporation is liable) but only if
either the deferred compensation is attributable to the performance of services
by the Participant for such corporation (or corporations) or there is a bona
fide business purpose for such corporation (or corporations) to be liable for
such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii).  A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.

 

(b)

Stock Ownership. Code Section 318(a) applies for purposes of determining stock
ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option.

 

(c)

Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of such
corporation. If any one person or more than one person acting as a group is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation as discussed below in Section 9.7(d)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as

9-4

--------------------------------------------------------------------------------

 

 

an acquisition of stock. Section 9.7(c) applies only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering. Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

(d)

Change in the effective control of a corporation. A change in the effective
control of a corporation occurs on the date that either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
twelve month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the corporation possessing thirty
percent (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in Section
9.7(a) for which no other corporation is a majority shareholder for purposes of
Section 9.7(a). In the absence of an event described in Section 9.7(d)(i) or
(ii), a change in the effective control of a corporation will not have occurred.
A change in effective control may also occur in any transaction in which either
of the two corporations involved in the transaction has a change in the
ownership of such corporation as described in Section 9.7(c) or a change in the
ownership of a substantial portion of the assets of such corporation as
described in Section 9.7(e). If any one person, or more than one person acting
as a group, is considered to effectively control a corporation within the
meaning of this Section 9.7(d), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation or to cause a change in the ownership
of the corporation within the meaning of Section 9.7(c). For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c) with the
following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

9-5

--------------------------------------------------------------------------------

 

 

(e)

Change in the ownership of a substantial portion of a corporation’s assets. A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation or the value of the assets being disposed of determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this Section 9.7(e) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the corporation, (iii) a person, or more than one person acting
as a group, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the corporation,
or (iv) an entity, at least fifty (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in Section
9.7(e)(iii). For purposes of the foregoing, and except as otherwise provided, a
person’s status is determined immediately after the transfer of assets.

 

9.8

Permissible Delays in Payment. Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 8
and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis.

 

(a)

The Employer may delay payment if it reasonably anticipates that its deduction
with respect to such payment would be limited or eliminated by the application
of Code Section 162(m).  Payment must be made during the Participant’s first
taxable year in which the Employer reasonably anticipates, or should reasonably
anticipate, that if the payment is made during such year the deduction of such
payment will not be barred by the application of Code Section 162(m) or during
the period beginning with the Participant’s Separation from Service and ending
on the later of the last day of the Employer’s taxable year in which the
Participant separates from service or the 15th day of the third month following
the Participant’s Separation from Service. If a scheduled payment to a
Participant is delayed in accordance with this Section 9.8(a), all scheduled
payments to the Participant that could be delayed in accordance with this
Section 9.8(a) will also be delayed.

9-6

--------------------------------------------------------------------------------

 

 

(b)

The Employer may also delay payment if it reasonably anticipates that the making
of the payment will violate federal securities laws or other applicable laws
provided payment is made at the earliest date on which the Employer reasonably
anticipates that the making of the payment will not cause such violation.

 

(c)

The Employer reserves the right to amend the Plan to provide for a delay in
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

9.9

Permitted Acceleration of Payment. The Employer may permit acceleration of the
time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A- 3(j)(4), including the following events:

 

(a)

Compliance with Ethics Agreements and Legal Requirements. A payment may be
accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Code Section 409A.

 

(b)

De Minimis Amounts. A payment will be accelerated if (i) the amount of the
payment is not greater than the applicable dollar amount under Code Section
402(g)(1)(B), (ii) at the time the payment is made the amount constitutes the
Participant’s entire interest under the Plan and all other plans that are
aggregated with the Plan under Reg. Sec. 1.409A-1(c)(2).

 

(c)

FICA Tax. A payment may be accelerated to the extent required to pay the Federal
Insurance Contributions Act tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) of the Code with respect to compensation deferred under the Plan (the
“FICA Amount”). Additionally, a payment may be accelerated to pay the income tax
on wages imposed under Code Section 3401 of the Code on the FICA Amount and to
pay the additional income tax at source on wages attributable to the pyramiding
Code Section 3401 wages and taxes. The total payment under this subsection (d)
may not exceed the aggregate of the FICA Amount and the income tax withholding
related to the FICA Amount.

 

(d)

Section 409A Additional Tax. A payment may be accelerated if the Plan fails to
meet the requirements of Code Section 409A; provided that such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Code Section 409A.

9-7

--------------------------------------------------------------------------------

 

 

(e)

Offset. A payment may be accelerated in the Employer’s discretion as
satisfaction of a debt of the Participant to the Employer, where such debt is
incurred in the ordinary course of the service relationship between the
Participant and the Employer, the entire amount of the reduction in any of the
Employer’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

 

(f)

Other Events. A payment may be accelerated in the Administrator’s discretion in
connection with such other events and conditions as permitted by Code Section
409A.

 

 

9-8

--------------------------------------------------------------------------------

 

ARTICLE 10 – AMENDMENT AND TERMINATION

 

 

10.1

Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend the Plan
(for itself and each Employer) through action of its Board of Directors. No
amendment can directly or indirectly deprive any current or former Participant
or Beneficiary of all or any portion of his Account which had accrued and vested
prior to the amendment.

 

10.2

Plan Termination Following Change in Control or Corporate Dissolution. If so
elected by the Plan Sponsor in 11.01 of the Adoption Agreement, the Plan Sponsor
reserves the right to terminate the Plan and distribute all amounts credited to
all Participant Accounts within the 30 days preceding or the twelve months
following a Change in Control as determined in accordance with the rules set
forth in Section 9.7. For this purpose, the Plan will be treated as terminated
only if all agreements, methods, programs and other arrangements sponsored by
the Related Employer immediately after the Change in Control which are treated
as a single plan under Reg. Sec. 1.409A-1(c)(2) are also terminated so that all
participants under the Plan and all similar arrangements are required to receive
all amounts deferred under the terminated arrangements within twelve months of
the date the Plan Sponsor irrevocably takes all necessary action to terminate
the arrangements. In addition, the Plan Sponsor reserves the right to terminate
the Plan within twelve months of a corporate dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U. S. C.
Section 503(b)(1)(A) provided that amounts deferred under the Plan are included
in the gross incomes of Participants in the latest of (a) the calendar year in
which the termination and liquidation occurs, (b) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture, or
(c) the first calendar year in which payment is administratively practicable.

 

10.3

Other Plan Terminations. The Plan Sponsor retains the discretion to terminate
the Plan if (a) all arrangements sponsored by the Plan Sponsor that would be
aggregated with any terminated arrangement under Code Section 409A and Reg. Sec.
1.409A-1(c)(2) are terminated, (b) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within twelve months of the termination of the arrangements, (c) all
payments are made within twenty-four months of the date the Plan Sponsor takes
all necessary action to irrevocably terminate and liquidate the arrangements,

(d) the Plan Sponsor does not adopt a new arrangement that would be aggregated
with any terminated arrangement under Code Section 409A and the regulations
thereunder at any time within the three year period following the date of
termination of the arrangement, and (e) the termination does not occur proximate
to a downturn in the financial health of the Plan sponsor. The Plan Sponsor also
reserves the right to amend the Plan to provide that termination of the Plan
will occur under such conditions and events as may be prescribed by the
Secretary of the Treasury in generally applicable guidance published in the
Internal Revenue Bulletin.

 

 

10-1

--------------------------------------------------------------------------------

 

ARTICLE 11 – THE TRUST

 

 

 

11.1

Establishment of Trust. The Plan Sponsor may but is not required to establish a
trust to hold amounts which the Plan Sponsor may contribute from time to time to
correspond to some or all amounts credited to Participants under Section 6.2. In
the event that the Plan Sponsor wishes to establish a trust to provide a source
of funds for the payment of Plan benefits, any such trust shall be constructed
to constitute an unfunded arrangement that does not affect the status of the
Plan as an unfunded plan for purposes of Title I of ERISA and the Code. If the
Plan Sponsor elects to establish a trust in accordance with Section 10.01 of the
Adoption Agreement, the provisions of Sections 11.2 and 11.3 shall become
operative.

 

 

11.2

Rabbi Trust. Any trust established by the Plan Sponsor shall be between the Plan
Sponsor and a trustee pursuant to a separate written agreement under which
assets are held, administered and managed, subject to the claims of the Plan
Sponsor’s creditors in the event of the Plan Sponsor’s insolvency. The trust is
intended to be treated as a rabbi trust in accordance with existing guidance of
the Internal Revenue Service, and the establishment of the trust shall not cause
the Participant to realize current income on amounts contributed thereto. The
Plan Sponsor must notify the trustee in the event of a bankruptcy or insolvency.

 

11.3

Investment of Trust Funds. Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 7.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust need not affect the hypothetical investment adjustments to Participant
Accounts under the Plan.

 

 

11-1

--------------------------------------------------------------------------------

 

ARTICLE 12 – PLAN ADMINISTRATION

 

 

 

12.1

Powers and Responsibilities of the Administrator. The Administrator has the full
power and the full responsibility to administer the Plan in all of its details,
subject, however, to the applicable requirements of ERISA.  The Administrator’s
powers and responsibilities include, but are not limited to, the following:

 

(a)

To make and enforce such rules and procedures as it deems necessary or proper
for the efficient administration of the Plan;

 

(b)

To interpret the Plan, its interpretation thereof to be final, except as
provided in Section 12.2, on all persons claiming benefits under the Plan;

 

(c)

To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;

 

(d)

To administer the claims and review procedures specified in Section 12.2;

 

(e)

To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

 

(f)

To determine the person or persons to whom such benefits will be paid;

 

(g)

To authorize the payment of benefits;

 

(h)

To comply with the reporting and disclosure requirements of Part 1 of Subtitle B
of Title I of ERISA;

 

(i)

To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;

 

(j)

By written instrument, to allocate and delegate its responsibilities, including
the formation of an Administrative Committee to administer the Plan.

 

12.2

Claims and Review Procedures.

 

(a)

Claims Procedure.

If any person believes he is being denied any rights or benefits under the Plan,
such person may file a claim in writing with the Administrator. If any such
claim is wholly or partially denied, the Administrator will notify such person
of its decision in writing. Such notification will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an

12-1

--------------------------------------------------------------------------------

 

explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the person’s right to bring a civil
action following an adverse decision on review. If the claim involves a
Disability, the denial must also include the standards that governed the
decision, including the basis for disagreeing with any health care
professionals, vocational professionals or the Social Security Administration as
well as an explanation of the scientific or clinical judgement underlying the
denial. Such notification will be given within 90 days (45 days in the case of a
claim regarding Disability) after the claim is received by the Administrator.
The Administrator may extend the period for providing the notification by 90
days (30 days in the case of a claim regarding Disability, which may be extended
an additional 30 days) if special circumstances require an extension of time for
processing the claim and if written notice of such extension and circumstance is
given to such person within the initial 90 day period (45 day period in the case
of a claim regarding Disability). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.

 

(b)

Review Procedure.

Within 60 days (180 days in the case of a claim regarding Disability) after the
date on which a person receives a written notification of denial of claim (or,
if written notification is not provided, within 60 days (180 days in the case of
a claim regarding Disability) of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions. The notification will
explain that the person is entitled to receive, upon request and free of charge,
reasonable access to and copies of all pertinent documents and has the right to
bring a civil action following an adverse decision on review. The decision on
review will be made within 60 days (45 days in the case of a claim regarding
Disability). The Administrator may extend the period for making the decision on
review by 60 days (45 days in the case of a claim regarding Disability) if
special circumstances require an extension of time for processing the request
such as an election by the Administrator to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60-day period (45 days in the case of a claim regarding Disability). If
the decision on review is not made within such period, the claim will be
considered denied.

12-2

--------------------------------------------------------------------------------

 

If the claim is regarding Disability, and the determination of Disability has
not been made by the Social Security Administration or the Railroad Retirement
Board, the person may, upon written request and free of charge, also receive the
identification of medical or vocational experts whose advice was obtained in
connection with the denial of a claim regarding Disability, even if the advice
was not relied upon.

Before issuing any decision with respect to a claim involving Disability, the
Administrator will provide to the person, free of charge, the following
information as soon as possible and sufficiently in advance of the date on which
the response is required to be provided to the person to allow the person a
reasonable opportunity to respond prior to the due date of the response:

 

•

Any new or additional evidence considered, relied upon, or generated by the
Administrator or other person making the decision; and

 

•

A new or addition rationale if the decision will be based on that rationale.

 

(c)

Exhaustion of Claims Procedures and Right to Bring Legal Claim

No action at law or equity shall be brought more than one (1) year after the
Administrator’s affirmation of a denial of a claim, or, if earlier, more than
four (4) years after the facts or events giving rising to the claimant’s
allegation(s) or claim(s) first occurred.

 

12.3

Plan Administrative Costs. All reasonable costs and expenses (including legal,
accounting, and employee communication fees) incurred by the Administrator in
administering the Plan shall be paid by the Plan to the extent not paid by the
Employer.

 

12-3

--------------------------------------------------------------------------------

 

ARTICLE 13 – MISCELLANEOUS

 

 

 

13.1

Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer's obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

13.2

Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements. An Employer shall have no
liability to Participants employed by other Employers.

 

13.3

Limitation of Rights. Neither the establishment of the Plan, nor any amendment
thereof, nor the creation of any fund or account, nor the payment of any
benefits, will be construed as giving to the Participant or any other person any
legal or equitable right against the Employer, the Plan or the Administrator,
except as provided herein; and in no event will the terms of employment or
service of the Participant be modified or in any way affected hereby.

 

13.4

Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p), none of the benefits or rights
of a Participant or any Beneficiary of a Participant shall be subject to the
claim of any creditor.  In particular, to the fullest extent permitted by law,
all such benefits and rights shall be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of the Participant
and his or her Beneficiary. Neither the Participant nor his or her Beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the payments which he or she may expect to receive, contingently
or otherwise, under the Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder.  Notwithstanding the preceding, the
benefit payable from a Participant’s Account may be reduced, at the discretion
of the administrator, to satisfy any debt or liability to the Employer.

 

13.5

Facility of Payment. If the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Administrator
may direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.

13-1

--------------------------------------------------------------------------------

 

 

13.6

Notices. Any notice or other communication to the Employer or Administrator in
connection with the Plan shall be deemed delivered in writing if addressed to
the Plan Sponsor at the address specified in Section 1.03 of the Adoption
Agreement and if either actually delivered at said address or, in the case or a
letter, 5 business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified.

 

13.7

Tax Withholding. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant or from amounts deferred, as permitted by law, or
otherwise make appropriate arrangements with the Participant or his Beneficiary
for satisfaction of such obligation. Tax, for purposes of this Section 13.7
means any federal, state, local or any other governmental income tax, employment
or payroll tax, excise tax, or any other tax or assessment owing with respect to
amounts deferred, any earnings thereon, and any payments made to Participants
under the Plan.

 

13.8

Indemnification. (a) Each Indemnitee (as defined in Section 13.8(e)) shall be
indemnified and held harmless by the Employer for all actions taken by him and
for all failures to take action (regardless of the date of any such action or
failure to take action), to the fullest extent permitted by the law of the
jurisdiction in which the Employer is incorporated, against all expense,
liability, and loss (including, without limitation, attorneys' fees, judgments,
fines, taxes, penalties, and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Indemnitee in connection with any
Proceeding (as defined in Subsection (e)).  No indemnification pursuant to this
Section shall be made, however, in any case where (1) the act or failure to act
giving rise to the claim for indemnification is determined by a court to have
constituted willful misconduct or recklessness or (2) there is a settlement to
which the Employer does not consent.

(b)The right to indemnification provided in this Section shall include the right
to have the expenses incurred by the Indemnitee in defending any Proceeding paid
by the Employer in advance of the final disposition of the Proceeding, to the
fullest extent permitted by the law of the jurisdiction in which the Employer is
incorporated; provided that, if such law requires, the payment of such expenses
incurred by the Indemnitee in advance of the final disposition of a Proceeding
shall be made only on delivery to the Employer of an undertaking, by or on
behalf of the Indemnitee, to repay all amounts so advanced without interest if
it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified under this Section or otherwise.

(c)Indemnification pursuant to this Section shall continue as to an Indemnitee
who has ceased to be such and shall inure to the benefit of his heirs,
executors, and administrators. The Employer agrees that the undertakings made in
this Section shall be binding on its successors or assigns and shall survive the
termination, amendment or restatement of the Plan.

(d)The foregoing right to indemnification shall be in addition to such other
rights as the Indemnitee may enjoy as a matter of law or by reason of insurance
coverage of any kind and is in addition to and not in lieu of any rights to
indemnification to which the Indemnitee may be entitled pursuant to the by-laws
of the Employer.

13-2

--------------------------------------------------------------------------------

 

(e)For the purposes of this Section, the following definitions shall apply:

(1)"Indemnitee" shall mean each person serving as an Administrator (or any other
person who is an employee, director, or officer of the Employer) who was or is a
party to, or is threatened to be made a party to, or is otherwise involved in,
any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.

(2)"Proceeding" shall mean any threatened, pending, or completed action, suit,
or proceeding (including, without limitation, an action, suit, or proceeding by
or in the right of the Employer), whether civil, criminal, administrative,
investigative, or through arbitration.

 

13.9

Successors. The provisions of the Plan shall bind and inure to the benefit of
the Plan Sponsor, the Employer and their successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

13.10

Disclaimer. It is the Plan Sponsor’s intention that the Plan comply with the
requirements of Code Section 409A. Neither the Plan Sponsor nor the Employer
shall have any liability to any Participant should any provision of the Plan
fail to satisfy the requirements of Code Section 409A.

 

13.11

Governing Law. The Plan will be construed, administered and enforced according
to the laws of the State specified by the Plan Sponsor in Section 12.01 of the
Adoption Agreement.

13-3

--------------------------------------------------------------------------------

 

ADOPTION AGREEMENT

 

 

 

 

1.01

PREAMBLE

 

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

 

(a)  ☒

adopts a new plan as of October 29, 2018. This Plan is established for the
benefit of certain employees of Resideo Technologies, Inc. and its affiliates
who were participating or had a balance in the Honeywell Deferred Incentive
Compensation Plan (“DICP”) and the Honeywell Excess Benefit Plan and Honeywell
Supplemental Savings Plan (“SSP”) as of October 29, 2018. Account balances and
associated distribution elections under the DICP and the SSP are transferred
into this Plan effective as of October 29, 2018, or as soon as administratively
feasible following such date. Current deferral elections under the DICP and/or
the SSP for the 2018 plan year are transferred to this Plan and shall continue
for the remainder of the 2018 plan year under this Plan. Deferral and
distribution elections for periods after December 31, 2018 shall be made in
accordance with the provisions of this Plan as provided herein. The Appendix of
this Plan includes copies of the DICP and the SSP and all relevant historical
provisions are incorporated into this Plan document.

 

 

(b)  ☐

amends and restates its existing plan as of [month, day, year] which is the
Amendment Restatement Date. Except as otherwise provided in Appendix A, all
amounts deferred under the Plan prior to the Amendment Restatement Date shall be
governed by the terms of the Plan as in effect on the day before the Amendment
Restatement Date.

 

 

Original Effective Date:

[month, day, year]

 

Pre-409A Grandfathering:☐ Yes☐ No

 

 

1.02

PLAN

 

 

Plan Name:

Resideo Technologies Supplemental Savings Plan

 

Plan Year:

calendar                                                        

 

1.03

PLAN SPONSOR

 

Name:

 

Resideo Technologies, Inc.

Address:

 

2 Corporate Center Drive, Melville NY 11747

Phone # :

 

 

EIN:

 

82-5318796

Fiscal Yr:

 

December 31

 

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?

 

☒ Yes

☐ No




-1-

March 2018

--------------------------------------------------------------------------------

 

 

1.04

EMPLOYER

 

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan (insert “Not Applicable” if none have been
authorized):

 

 

Entity

 

Publicly Traded on Est. Securities Market

 

 

 

 

 

 

 

 

 

Yes

No

 

 

 

☐

☐

 

 

 

☐

☐

 

 

 

 

 

 

 

☐

☐

 

 

 

☐

☐

 

 

 

 

 

 

 

☐

☐

 

 

 

☐

☐

 

 

 

1.05

ADMINISTRATOR

 

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

 

Name:

VP Compensation and Benefits

Address:

2 Corporate Center Drive, Melville NY 11747

 

 

Note:

The Administrator is the person or persons designated by the Plan Sponsor to be
responsible for the administration of the Plan. Neither Fidelity Employer
Services Company nor any other Fidelity affiliate can be the Administrator.

 

 

1.06

KEY EMPLOYEE DETERMINATION DATES

 

The Identification Date shall be determined by the Vice President – Compensation
and Benefits (or his delegate) in accordance with the provisions of Sections
416(i) and 409A of the Code and the regulations issued thereunder.

 

In the absence of a designation, the Identification Date is December 31.

 

The Employer has designated April 1 as the effective date for purposes of
applying the six month delay in distributions to Key Employees.

 

In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.

 

-2-

March 2018

--------------------------------------------------------------------------------

 

 

2.01

PARTICIPATION

 

 

(a)

☒  Employees [complete (i), (ii) or (iii)]

 

 

(i)

☒  Eligible Employees are selected by the Employer

 

 

(ii)

☐  Eligible Employees are those employees of the Employer who satisfy the
following criteria:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

☐  Employees are not eligible to participate.

 

 

(b)

☐  Directors [complete (i), (ii) or (iii)]

 

 

(i)

All Directors are eligible to participate.

 

 

(ii)

Only Directors selected by the Employer are eligible to participate.

 

 

(iii)

☒  Directors are not eligible to participate.

 

 

3.01

COMPENSATION

 

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

 

(a)  ☐

Compensation is defined as:

 

 

 

 

 

 

 

 

 

 

(b) ☒

Compensation as defined in the Resideo Technologies 401(k) Plan without regard
to the limitation in Section 401(a)(17) of the Code for such Plan Year.

(c)

Director Compensation is defined as:

 

 

 

 

(d)

Compensation shall, for all Plan purposes, be limited to

$          .

(e)

Not Applicable.

 

-3-

March 2018

--------------------------------------------------------------------------------

 

 

3.02

BONUSES

 

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses that will be the subject of a separate deferral
election:

 

Type

 

Will be treated as Performance Based Compensation

 

 

Yes

No

Annual Incentive Compensation as

defined by the Plan Sponsor

 

☐

☒

 

 

☐

☐

 

 

☐

☐

 

 

☐

☐

 

 

☐

☐

☐       Not Applicable.

 

 

☐

 




-4-

March 2018

--------------------------------------------------------------------------------

 

 

4.01

PARTICIPANT CONTRIBUTIONS

 

If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise complete (d).

 

 

(a)

Amount of Deferrals

 

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration. For each type
of remuneration listed, complete “dollar amount” and / or “percentage amount”.

 

 

(i)

Compensation Other than Bonuses [do not complete if you complete (iii)]

 

 

Type of Remuneration

Dollar Amount

% Amount

 

Increment

Min

Max

Min

Max

(a) SSP Employee

 

 

0%

50%

1%

(b)

 

 

 

 

 

(c)

 

 

 

 

 

 

Note: The increment is required to determine the permissible deferral amounts.
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.

 

 

(ii)

Bonuses [do not complete if you complete (iii)]

 

 

Type of Bonus

Dollar Amount

% Amount

 

Increment

Min

Max

Min

Max

(a) Annual Incentive Compensation

 

 

1%

100%

1%

(b)

 

 

 

 

 

(c)

 

 

 

 

 

 

 

(iii)

Compensation [do not complete if you completed (i) and (ii)]

 

Dollar Amount

% Amount

 

Increment

Min

Max

Min

Max

 

 

 

 

 

 

 

(iv)

Director Compensation

 

 

Type of Compensation

Dollar Amount

% Amount

 

Increment

Min

Max

Min

Max

Annual Retainer

 

 

 

 

 

Meeting Fees

 

 

 

 

 

Other:

 

 

 

 

 

Other:

 

 

 

 

 

 

-5-

March 2018

--------------------------------------------------------------------------------

 

 

(b)

Election Period

 

 

(i)

Performance Based Compensation

A special election period

☐

Does

☒

Does Not

 

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

 

The special election period, if applicable, will be determined by the Employer.

 

 

(ii)

Newly Eligible Participants

 

An employee who is classified or designated as an Eligible Employee during a
Plan Year

 

☐

May

☒

May Not

 

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

 

 

(c)

Revocation of Deferral Agreement

 

A Participant’s deferral agreement

 

☐

Will

☒

Will Not

 

be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer to the extent necessary to satisfy the
requirements of Reg. Sec. 1.401(k)-1(d)(3). If cancellation occurs, the
Participant may resume participation in accordance with Article 4 of the Plan.

 

 

(d)

No Participant Contributions

 

☐   Participant contributions are not permitted under the Plan.

 

 

(e)

Transferred Deferral Elections

 

Notwithstanding any provision in this Plan to the contrary, the deferral
election of any Participant of this Plan for 2018 under the DICP and/or the SSP
shall continue under this Plan for the remainder of 2018.

 

 

-6-

March 2018

--------------------------------------------------------------------------------

 

 

5.01

EMPLOYER CONTRIBUTIONS

 

If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).

 

 

(a)

Matching Contributions (SSP Employer)

 

 

(i)

Amount

 

For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who defers Compensation for the Plan Year and satisfies the
requirements of Section 5.01(a)(ii) of the Adoption Agreement equal to [complete
the ones that are applicable]:

 

 

(A)

☐   [insert percentage] of the Compensation the Participant has elected to defer
for the Plan Year

 

 

(B)

☒   An amount determined by the Employer in its sole discretion

 

 

(C)

☐   Matching Contributions for each Participant shall be limited to $ and/or %
of Compensation.

 

 

(D)

☐   Other:

 

 

(E)

☐   Not Applicable [Proceed to Section 5.01(b) of the Adoption Agreement]

 

 

(ii)

Eligibility for Matching Contribution

 

A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with Section
5.01(a)(i) of the Adoption Agreement provided he satisfies the following
requirements [complete the ones that are applicable]:

 

(A) ☐

Describe requirements:

(B) ☒

Is selected by the Employer in its sole discretion to receive an allocation of
Matching Contributions

(C) ☐

No requirements

 

-7-

March 2018

--------------------------------------------------------------------------------

 

 

(iii)

Time of Allocation

 

Matching Contributions, if made, shall be treated as allocated [select one]:

 

(A)  ☐

As of the last day of the Plan Year

 

 

(B)  ☒

At such times as the Employer shall determine in it sole discretion

 

 

(C)  ☐

At the time the Compensation on account of which the Matching Contribution is
being made would otherwise have been paid to the Participant

 

 

(D) ☐

Other:

 

 

 

 

(b)

Other Contributions

 

 

(i)

Amount

 

The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) of the Adoption Agreement
equal to [complete the ones that are applicable]:

 

(A)  ☐

An amount equal to [insert number] % of the Participant’s Compensation

(B)  ☐

An amount determined by the Employer in its sole discretion

(C)  ☐

Contributions for each Participant shall be limited to

$

(D)  ☐

Other:

 

 

 

 

 

(E)  ☒

 

Not Applicable [Proceed to Section 6.01 of the Adoption Agreement]

 

-8-

March 2018

--------------------------------------------------------------------------------

 

 

(ii)

Eligibility for Other Contributions

 

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) of the Adoption Agreement for
the Plan Year if he satisfies the following requirements [complete the one that
is applicable]:

 

(A)  ☐

Describe requirements:

 

 

 

(B)  ☐

 

Is selected by the Employer in its sole discretion to receive an allocation of
other Employer contributions

(C)  ☐

No requirements

 

 

(iii)

Time of Allocation

 

Employer contributions, if made, shall be treated as allocated [select one]:

 

(A)  ☐

As of the last day of the Plan Year

 

 

(B)  ☐

At such time or times as the Employer shall determine in its sole discretion

 

 

(C)  ☐

Other:

 

 

 

 

 

 

(c)

No Employer Contributions

 

☐  Employer contributions are not permitted under the Plan.

 

 

-9-

March 2018

--------------------------------------------------------------------------------

 

 

6.01

DISTRIBUTIONS

 

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Base Plan
document requires a six month delay for certain distributions to Key Employees
of publicly traded companies.

 

 

(a)

Timing of Distributions

 

(i)

All distributions other than those on account of Death shall commence in
accordance with the following (in the event of Death, payment will be made as
soon as administratively feasible):

 

 

 

 

(A)  ☐

As soon as administratively feasible following the distribution event but in no
event later than the time prescribed by Treas.

Reg. Sec. 1.409A-3(d).

 

 

 

 

(B)  ☐

Monthly on specified day [insert day]

 

 

 

 

(C)  ☒

Annually on specified month and day January 14th

 

 

 

 

(D)  ☐

Calendar quarter on specified month and day [month of quarter (insert 1,2 or 3);
day (insert day)]

 

(ii)

The timing of distributions as determined in Section 6.01(a)(i) of the Adoption
Agreement shall be modified by the adoption of:

 

 

 

 

(A)  ☐

Event Delay – Distribution events other than those based on Specified Date or
Specified Age will be treated as not having occurred for months [insert number
of months].

 

 

 

 

(B)  ☐

Hold Until Next Year – Distribution events other than those based on Specified
Date or Specified Age will be treated as not having occurred for twelve months
from the date of the event if payment pursuant to Section 6.01(a)(i) will
thereby occur in the next calendar year or on the first payment date in the next
calendar year in all other cases.

 

 

 

 

(C)  ☐

Immediate Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:

 

 

 

 

 

 

 

 

(D)  ☒

Not applicable.

 

 

 

 

 

 

 

 

 

 

 

 

-10-

March 2018

--------------------------------------------------------------------------------

 

 

(b)

Distribution Events

 

Participants may elect the following payment events and the associated form or
forms of payment. If multiple events are selected, the earliest to occur will
trigger payment. For installments, insert the range of available periods (e.g.,
5-15) or insert the periods available (e.g., 5,7,9).

 

 

 

 

Lump Sum

 

Installments

(i)

☒

Specified Date

X

 

2-5  

years

(ii)

☐

Specified Age

 

 

 

years

(iii)

☒

Separation from Service

X

 

2-5

years

(iv)

☐

Separation from Service plus 6 months

 

 

 

years

(v)

☐

Separation from Service plus months [not to exceed months]

 

 

 

years

(vi)

☐

Retirement

 

 

 

years

(vii)

☐

Retirement plus 6 months

 

 

 

years

(viii)

☐

Retirement plus months [not to exceed months]

 

 

 

years

(ix)

☐

Disability

 

 

 

years

(x)

☐

Death

 

 

 

years

(xi)

☐

Change in Control

 

 

 

years

 

The minimum deferral period for Specified Date or Specified Age event shall be 2
years.

 

Installments may be paid [select each that applies]

 

☐

Monthly

☐

Quarterly

☒

Annually

 

 

(c)

Specified Date and Specified Age elections may not extend beyond age Not
Applicable [insert age or “Not Applicable” if no maximum age applies].

 

 

(d)

Payment Election Override

 

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:

 

 

-11-

March 2018

--------------------------------------------------------------------------------

 

 

 

EVENTS

 

 

 

FORM OF PAYMENT

☐

Separation from Service

 

 

 

Lump sum

 

 

Installments

☐

Separation from Service

before Retirement

 

 

 

Lump sum

 

 

Installments

☒

Death

 

X

 

Lump sum

 

 

Installments

☐

Disability

 

 

 

Lump sum

 

 

Installments

☐

Not Applicable

 

 

 

 

 

 

 

 

 

 

(e)

Involuntary Cashouts

 

☐

If the Participant’s vested Account at the time of his Separation from Service
does not exceed the current Internal Revenue Code Section 402(g)(1) limit
[$18,500 in 2018], distribution of the vested Account shall automatically be
made in the form of a single lump sum in accordance with Section 9.5 of the Base
Plan document.

☒

There are no involuntary cashouts.

 

 

(f)

Retirement

 

☐

Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:

 

 

☒

No special definition of Retirement applies.

 

 

(g)

Distribution Election Change A Participant

 

☒

Shall

☐

Shall Not

 

be permitted to modify a scheduled distribution date and form of payment for
Specified Date elections only in accordance with Section 9.2 of the Base Plan
document.

 

A Participant shall generally be permitted to elect such modification   99
number of times.

 

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

 

(h)

Frequency of Elections The Plan Sponsor

 

☒

Has

☐

Has Not

 

Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan. If a single election of a time and/or form of payment
is required, the Participant will make such election at the time he first
completes a deferral agreement which, in all cases, will be no later than the
time required by Reg. Sec. 1.409A-2.

 

-12-

March 2018

--------------------------------------------------------------------------------

 

 

6.02

PRIOR DISTRIBUTION ELECTIONS

 

Notwithstanding anything in this Plan to the contrary, distribution elections
made under the Honeywell DICP or Honeywell SSP pursuant to amounts transferred
into this Plan as of October 29, 2018 or deferred during 2018 under this Plan
shall remain in full force and effect.




-13-

March 2018

--------------------------------------------------------------------------------

 

 

7.01

VESTING

 

 

(a)

Matching Contributions

 

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

 

Years of Service

0

Vesting %

100

 

(insert ‘100’ if there is immediate vesting)

1

 

 

2

 

 

3

 

 

4

 

 

5

 

 

6

 

 

7

 

 

8

 

 

9

 

 

 

☐   Other:

 

 

 

☐   Class year vesting applies.

 

☐   Not applicable.

 

 

(b)

Other Employer Contributions

 

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule:

 

☐

Years of Service

 

Vesting %

 

 

0

 

 

 

(insert ‘100’ if there is immediate vesting)

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

8

 

 

 

 

 

9

 

 

 

 

☐

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

☐

Class year vesting applies.

 

 

 

 

☒

Not applicable.

 

 

 

 

-14-

March 2018

--------------------------------------------------------------------------------

 

 

(c)

Acceleration of Vesting

 

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:

 

(i)

☐

Death

(ii)

☐

Disability

(iii)

☐

Change in Control

(iv)

☐

Eligibility for Retirement

(v)

☐

Other:

(vi)

☒

Not applicable.

 

 

(d)

Years of Service

 

 

(i)

A Participant’s Years of Service shall include all service performed for the
Employer and

 

☐

Shall

☐

Shall Not

 

 

include service performed for the Related Employer.

 

 

(ii)

Years of Service shall also include service performed for the following
entities:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

Years of Service shall be determined in accordance with (select one)

 

(A)

☐

The elapsed time method in Treas. Reg. Sec. 1.410(a)-7

(B)

☐

The general method in DOL Reg. Sec. 2530.200b-1 through b-4

(C)

☐

The Participant’s Years of Service credited under [insert name of plan]

(D)

☐

Other:

 

 

(iv)

☒ Not applicable.

 

-15-

March 2018

--------------------------------------------------------------------------------

 

 

8.01

UNFORESEEABLE EMERGENCY

 

 

(a)

A withdrawal due to an Unforeseeable Emergency as defined in Section 2.24 of the
Base Plan document:

 

☐

Will

☒

Will Not [if Unforeseeable Emergency withdrawals are not

permitted, proceed to Section 9.01 of the Adoption Agreement]

 

 

be allowed.

 

 

(b)

Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

 

☐

Will

☐

Will Not

 

 

be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 

9.01

INVESTMENT DECISIONS

 

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

(a)

☐

The Participant or his Beneficiary

(b)

X

The Employer

 

 

 

-16-

March 2018

--------------------------------------------------------------------------------

 

 

10.01

TRUST

 

The Employer [select one]:

 

☐

Does

☒

Does Not

 

 

intend to establish a rabbi trust as provided in Article 11 of the Plan.

 

-17-

March 2018

--------------------------------------------------------------------------------

 

 

11.01

TERMINATION UPON CHANGE IN CONTROL

 

The Plan Sponsor

 

☐

Reserves

☒

Does Not Reserve

 

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7 of the
Base Plan document.

 

 

11.02

AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL

 

Distribution of the remaining vested balance of each Participant’s Account

 

☐

Shall

☒

Shall Not

 

 

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7 of the Base Plan document.

 

 

11.03

CHANGE IN CONTROL

 

A Change in Control for Plan purposes includes the following [select each
definition that applies]:

 

 

(a)

☒   A change in the ownership of the Employer as described in Section 9.7(c) of
the Base Plan document.

 

 

(b)

☒   A change in the effective control of the Employer as described in Section
9.7(d) of the Base Plan document.

 

 

(c)

☒   A change in the ownership of a substantial portion of the assets of the
Employer as described in Section 9.7(e) of the Base Plan document.

 

 

(d)

☐  Not Applicable.

 

-18-

March 2018

--------------------------------------------------------------------------------

 

 

12.01

GOVERNING STATE LAW

 

The laws of Delaware shall apply in the administration of the Plan to the extent
not preempted by ERISA.

 

-19-

March 2018

--------------------------------------------------------------------------------

 

 

 

 

 

 

The Plan Sponsor has caused this Adoption Agreement to be executed this

::25day of October. 20 2018  •.

 

 

PLAN SPONSER:

Resideo technologies, Inc.

 

By:

ERICH BARNES

 

Title:

VP, Compensation -Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-20-

March 2018

--------------------------------------------------------------------------------

 

APPENDIX A

 

 

1.

The Honeywell Excess Benefit Plan and Honeywell Supplemental Savings Plan (the
“SSP”) is attached hereto for the purpose of incorporating into this Plan
document all relevant historical provisions that govern deferral amounts that
were transferred into this Plan as of October 29, 2018.

 

 

2.

The Honeywell Deferred Incentive Compensation Plan (“DICP”) is attached hereto
for the purpose of incorporating into this Plan document all relevant historical
provisions that govern deferral amounts that were transferred into this Plan as
of October 29, 2018.

 

 

3.

Notional amounts credited to employer stock accounts under the SSP and DICP were
adjusted to take into account the value of the Resideo Technologies, Inc. stock
dividend, and then valued and converted to notional units in the Fidelity U.S.
Bond Index Fund – Institutional Premium Class (FXNAX) immediately following the
Resideo Technologies, Inc. spin off. Such accounts shall be valued after the
spin off by reference to the Fidelity U.S. Bond Index Fund - Institutional
Premium Class (FXNAX) and shall be distributed in cash (not employer stock) on
the applicable distribution date.

 

 

4.

For amounts transferred to this Plan from the SSP and DICP, the distribution and
in-service withdrawal provisions of the SSP and the DICP remain in effect.

 

 

-21-

March 2018

--------------------------------------------------------------------------------

 

HONEYWELL EXCESS BENEFIT PLAN AND

HONEYWELL SUPPLEMENTAL SAVINGS PLAN

(amended and restated effective April 1, 2018)

1.History. Honeywell International Inc. (the “Corporation”) initially
established an excess benefit plan effective January 1, 2006 when the
Supplemental Non-Qualified Savings Plan For Highly Compensated Employees Of
Honeywell International Inc. And Its Subsidiaries (Career Band 5 and Below) was
merged with and into the Supplemental Non-Qualified Savings Plan for Highly
Compensated Employees of Honeywell International Inc. and its Subsidiaries
(Career Band 6 and above) and the resulting plan from this merger became known
as the Supplemental Non-Qualified Savings Plan for Highly Compensated Employees
of Honeywell International Inc. and its Subsidiaries.

Effective July 1, 2015, the Supplemental Non-Qualified Savings Plan for Highly
Compensated Employees of Honeywell International Inc. and its Subsidiaries was
then separated into two separate plans for all legal purposes in order to ensure
its qualification as an excess benefit plan within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934, as amended. The following provisions
constitute and govern the terms of those two plans as follows:

(a)The Excess Benefit Plan of Honeywell International Inc. and its Subsidiaries
(the “Excess Benefit Plan”) provides only for the benefits and contributions
that would be provided under the Qualified Savings Plans but for any benefit or
limitations set forth in the Code, including any amounts credited to each
Participant’s Account as of July 1, 2015, that would have been so characterized
at the time such amounts were credited, and including (for purposes of clarity)
all Employer Matching Contributions described in Subparagraph 5(b). The Excess
Benefit Plan shall consist of, be governed by, and be subject to, the terms set
forth below excluding Clause 5(a)(ii) and the other provisions of the Plan to
the extent relating to Clause 5(a)(ii).

(b)The Supplemental Non-Qualified Savings Plan for Highly Compensated Employees
of Honeywell International Inc. and its Subsidiaries (the “Supplemental Savings
Plan”) provides for all other benefits and contributions under the Plan. The
Supplemental Savings Plan shall consist of, be governed by, and be subject to,
the terms set forth below excluding Clause 5(a)(i) and Subparagraph 5(b) and the
other provisions of the Plan to the extent relating to Clause 5(a)(i) and
Subparagraph 5(b).

(c)Both the Excess Benefit Plan and the Supplemental Savings Plan are now part
of a plan named the “Honeywell Excess Benefit Plan and the Honeywell
Supplemental Savings Plan” and, unless the context specifically states
otherwise, are collectively referred to herein as the “Plan.”

(d)The Plan was last amended and restated, effective as of January 1, 2009, to
implement changes required pursuant to and consistent with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the corresponding
regulations. The Plan is hereby amended and restated, effective as of April 1,
2018, to implement changes required or desired to reflect a change in the amount
of Employer Matching Contributions, a change in the Plan record keeper, and to
change the collective Plan name. This Plan document covers any Participant (as
defined below) who was entitled to receive a benefit from the Plan as of March
31, 2018, but did not receive full payment of such benefit under the Plan as of
such date, as well as any individual who becomes a Participant in the Plan on or
after April 1, 2018. Plan benefit payments commencing before April 1, 2018 are
governed by the terms of Plan as they existed before this amendment and
restatement and are either grandfathered from the requirements of Section 409A
of the Code or payable pursuant to a fixed schedule as required by, and in
compliance with, Section 409A of the Code.

 

--------------------------------------------------------------------------------

 

2.Eligibility. Any employee of the Corporation and its participating affiliates
who is (i) the Chief Executive Officer of the Corporation or designated by the
Corporation as an “officer” of the Corporation (an “Officer”), during the
designated election period (the “Open Enrollment Period”) that occurs before the
beginning of the applicable Plan Year (as defined below), or (ii)

(A) an Executive level employee but not an Officer at any time during the Open
Enrollment Period that occurs before the beginning of the applicable Plan Year,
and (B) whose year-to-date Base Annual Salary (as defined in Subparagraph
4(a)(i)) that is paid and posted to the Plan’s electronic recordkeeping system
as of the last paydate in September of the Plan Year immediately preceding the
applicable Plan Year exceeds the dollar limit for a highly compensated employee
for the Plan Year under Section 414(q) of the Code, shall be eligible (an
“Eligible Employee”) to participate in the Plan (subject to the limitations set
forth in the following paragraph) and elect deferrals of Base Annual Salary for
such Plan Year effective as of the first paydate of such Plan Year that follows
the Open Enrollment Period.

Notwithstanding the foregoing, an Eligible Employee may only participate in the
Plan for a Plan Year if such employee is eligible to participate in the
Honeywell 401(k) Plan (formerly the Honeywell Savings and Ownership Plan) or any
other savings plan designated as included by the Corporation from time to time
(the “Qualified Savings Plans”), and has made an irrevocable election during the
applicable Open Enrollment Period to defer Base Pay to the applicable Qualified
Savings Plan. For purposes of this Plan, the “Plan Year” shall mean the calendar
year.

3.Definitions.Capitalized terms not otherwise defined in the Plan have the
respective meanings set forth in the applicable Qualified Savings Plans.

4.Participation.

 

(a)

Time and Form of Election.

(i)Each Eligible Employee who wishes to participate in the Plan for a particular
Plan Year (a “Participant”), must file a timely deferral election (the
“Election”) with the Plan Administrator during the applicable Open Enrollment
Period. Such Eligible Employee shall designate in the Election that a portion
(determined in accordance with Subparagraph 5(a)) of the Eligible Employee’s
Base Pay as defined in the Qualified Savings Plan without regard to any benefit
or contribution limitations under the Code or the applicable Qualified Savings
Plan and inclusive of salary deferred for the Plan Year under this Plan (“Base
Annual Salary”), which would have been payable to such Eligible Employee during
such Plan Year, in lieu of such payment, be credited to a deferred compensation
account maintained under the Plan as an unfunded book entry account stated as a
cash balance (the “Account”). On a Participant’s Election, the Participant shall
also indicate the form of payment for all deferrals credited to the
Participant’s Account, as described in Paragraph 7 below, and shall indicate if
he wishes to change the default Change in Control election, as described in
Paragraph 10 below.

(b)Election Changes. A Participant may not modify his deferral election for a
particular Plan Year at any time during that Plan Year.

2

--------------------------------------------------------------------------------

 

 

5.

Contributions to Participants’ Accounts.

(a)Participant Deferred Contributions. For a particular Plan Year, a Participant
may elect to defer an aggregate amount equal to (i) the difference between the
maximum percentage of Base Annual Salary that the Participant may contribute for
the Plan Year as Pre-tax Contributions and/or Roth Contributions under the
Qualified Savings Plans (8% for 2018), without regard to any other limitations
that may apply under the Code or the Qualified Savings Plans, and the actual
Pre-tax Contributions and/or Roth Contributions the Participant contributes to
the Qualified Savings Plans for the Plan Year, and/or (ii) from 1% to 25% (in
whole percentages) of such Participant’s Base Annual Salary, without regard to
any other limitations that may apply under the Code (collectively, “Participant
Deferred Contributions”); provided, however, that a Participant who elects to
defer any amount hereunder shall be required to make the maximum Pre-tax
Contributions and/or Roth Contributions permissible under the Qualified Savings
Plans for the applicable Plan Year (after giving effect to deferrals under the
Plan or otherwise).

For the avoidance of doubt, all Participant Deferred Contributions to the Plan
shall be deferred on a pre-tax basis. No after-tax contributions (such as Roth
401(k) contributions) shall be permitted. For purposes of any “spillover” of
deferrals from the Qualified Savings Plans to  the Excess Benefit Plan, any
amounts that were contributed as Roth Contributions to the Qualified Savings
Plans shall be contributed as pre-tax contributions to the Plan.

(b)Plan Employer Contributions. There shall be credited to the Participant’s
Account employer contributions under the Plan (“Plan Employer Contributions”) in
an aggregate amount equal to the difference between (i) the maximum Employer
Matching Contributions that could be contributed for the Plan Year under the
Qualified Savings Plans, without regard to any limitations that may apply under
the Code or the Qualified Savings Plans, and (ii) the total amount of Employer
Matching Contributions actually contributed to the Participant’s account under
the Qualified Savings Plans.

Notwithstanding the foregoing:

(A)beginning April 1, 2018, the Plan Employer Contributions described in this
Paragraph shall be credited to a Participant’s Account only if the Participant
is actively employed by the Corporation or an affiliate on December 15th of the
Plan Year, has died while actively employed by the Corporation or an affiliate
during the Plan Year, or has incurred a Disability while actively employed by
the Corporation or an affiliate during the Plan Year, and

(B)only Participant Deferred Contributions described in Clause 5(a)(i) shall be
used in determining the amount of Plan Employer Contributions to be credited to
an Account for a Plan Year.

(c)Vesting. Participant Deferred Contributions and Plan Employer Contributions
(collectively “Total Contribution Amounts”) and all amounts accrued with respect
to Total Contribution Amounts in accordance with Paragraph 6, shall be vested at
the time such amounts are credited to the Participant’s Account.

3

--------------------------------------------------------------------------------

 

(d)Timing of Contributions. Effective for Plan Years beginning on and after
January 1, 2017, the Participant Deferred Contributions described in Clause
5(a)(i) shall be credited to a Participant’s Account once the Participant has
contributed the maximum Pre-tax Contributions and/or Roth Contributions for the
Plan Year to the Qualified Savings Plans. The Participant Deferred Contributions
described in Clause 5(a)(ii) shall be credited to a Participant’s Account each
pay period during the Plan Year. The Plan Employer Contributions described in
Section 5(b) shall be credited to a Participant’s Account at the same time
Employer Matching Contributions are credited to the Participant account under
the applicable Qualified Savings Plans.

 

6.

The Participant’s Account.

(a)Types of Accounts. A Participant’s Account shall consist of two sub-accounts,
as applicable: (1) a sub-account which consists of Participant Deferred
Contributions and Plan Employer Contributions, and interest and earnings
thereon, for amounts that were earned and vested as of December 31, 2004 (the
“Grandfathered Account”), and (2) a sub-account which consists of Participant
Deferred Contributions and Plan Employer Contributions, and interest and
earnings thereon, for amounts that are earned and vested on or after January 1,
2005 (the “Non- Grandfathered Account”).

 

(b)

Participant Deferred Contributions.

(i)Participant Deferred Contributions shall be credited to the Participant’s
Account under the Plan as unfunded book entries stated as cash balances.

(ii)Participant Deferred Contributions credited to the Participant’s Account
after December 31, 2004, and all Participant Deferred Contributions credited to
a Participant’s Account under the Supplemental Non-Qualified Savings Plan For
Highly Compensated Employees Of Honeywell International Inc. And Its
Subsidiaries (Career Band 5 and Below) before January 1, 2006, shall accrue
amounts (to be posted on the Valuation Date) equivalent to interest, compounded
daily, at a rate based upon the cost to the Corporation of borrowing at a fixed
rate for a 15-year term; provided, however, that for 2005, Participant Deferred
Contributions credited to the Supplemental Non-Qualified Savings Plan for Highly
Compensated Employees of Honeywell International Inc. and its Subsidiaries
(Career Band 6 and above) between January 1, 2005 and December 31, 2005 shall
accrue amounts (to be posted each Valuation Date) equivalent to interest,
compounded daily, at a rate equal to 8%. The interest rate described in this
paragraph is subject to change from Plan Year to Plan Year and shall be
determined annually by the Chief Financial Officer of the Corporation in
consultation with the Treasurer of the Corporation before January 1 of each Plan
Year.

(iii)Participant Deferred Contributions credited to the Participant’s Account
under the Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (Career Band 6
and above) before January 1, 1994 or after the Participant has terminated
employment shall accrue amounts (to be posted each Valuation Date) equivalent to
interest, compounded daily, at a rate based upon the cost to the Corporation of
borrowing at a fixed rate for a 15-year term. The interest rate described in
this paragraph is subject to change from Plan Year to Plan Year and shall be
determined annually by the Chief Financial Officer of the Corporation in
consultation with the Treasurer of the Corporation before January 1 of each Plan
Year.

4

--------------------------------------------------------------------------------

 

(iv)Participant Deferred Contributions credited to the Participant’s Account
under the Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (Career Band 6
and above) between January 1, 1994 and December 31, 2004, but before a
Participant terminates employment, shall accrue amounts (to be posted each
Valuation Date) equivalent to interest, compounded daily, at a rate that was
determined annually by the Management Development and Compensation Committee
(the “Committee”) of the Board of Directors of the Corporation (the “Board”).
This rate, once established for a Plan Year, remains in effect with respect to
all Participant Deferred Contributions credited to the Participant’s Account
during such Plan Year until such amounts are distributed.

(c)Plan Employer Contributions. Plan Employer Contributions shall be credited to
the Participant’s Account under the Plan as unfunded book entries stated as
shares of Common Stock (including fractional shares). The number of shares of
Common Stock credited to a Participant’s Account shall be determined by dividing
the equivalent cash amount (as determined under Subparagraph 5(b)) by the
closing price of Common Stock on the day that such Plan Employer Contributions
are credited to the Participant’s Account. Amounts equivalent to the dividends
that would have been payable in respect of the Common Stock shall be credited to
the Participant’s Account as if reinvested in Common Stock, with the number of
shares credited determined by dividing the equivalent cash dividend amount by
the closing price of Common Stock on the date the dividends would have been
payable. Amounts credited to the Participant’s Account shall accrue amounts
equivalent to interest and dividends, as the case may be, until distributed in
accordance with the Plan.

(d)Grandfathered and Non-Grandfathered Accounts. The aggregate amount of the
Participant’s Deferred Contributions, plus interest and earnings credited
thereon pursuant to this Paragraph 6 (collectively, the “Participant Deferred
Contribution Amounts”), and the aggregate number of shares of Common Stock
representing the Plan Employer Contributions, plus dividends reinvested pursuant
to this Paragraph 6 (collectively the “Plan Employer Contribution Amounts,” and
together with Participant Deferred Contribution Amounts, the “Total Contribution
Amounts”) credited to the Participant’s Grandfathered Account pursuant to this
Paragraph 6, will hereinafter be referred to as “Grandfathered Contribution
Amounts.” Total Contribution Amounts credited to a Participant’s
Non-Grandfathered Account will hereinafter be referred to as “Non-Grandfathered
Contribution Amounts.”

 

7.

Distribution from Accounts.

 

(a)

Form and Timing of Payment.

 

(i)

Participant Deferred Contributions.

(A)2006 Plan Year and Later. The aggregate amount of the Participant’s
Participant Deferred Contribution Amounts credited to the Participant’s Non-
Grandfathered Account for Plan Years beginning on or after January 1, 2006 shall
be paid in one lump-sum in cash in the January of the Plan Year that follows the
Plan Year in which the Participant has a Separation from Service (as defined in
Section 409A(a)(2)(A)(i) of the Code and its corresponding regulations) with the
Corporation and its affiliates, unless the Participant elects in his Election
for any such Plan Year that his Participant Deferred Contribution Amounts for
such Plan Year be paid in substantially equal annual installments (not to exceed
ten (10)) if his Separation from Service occurs on or after he attains age 55
and has completed ten (10)  Years of Service (as defined below), in which case
the first installment shall be paid in the January of the Plan Year that follows
the Plan Year in which he has a Separation from Service and each remaining
installment will be paid in each succeeding January.

5

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if the Participant is a “Specified Employee” (as
defined below) at his Separation from Service, the payments provided in the
immediately preceding paragraph shall be paid (or begin for installments) in (i)
the January of the Plan Year that follows the Plan Year in which the
Participant’s Separation from Service with the Corporation and its affiliates
occurs, if the Participant’s Separation from Service occurs before July 1 of
such Plan Year, or (ii) the July of the Plan Year that follows the Plan Year in
which the Participant’s Separation from Service with the Corporation and its
affiliates occurs, if the Participant’s Separation from Service occurs after
June 30 of such Plan Year. If the Participant elected to receive his
distribution in installments, after the first payment is made, each subsequent
installment will be paid in the January of each Plan Year that follows until all
installments are paid to the Participant.

(B)For purposes of this Plan, the term (i) “Years of Service” shall be
determined using the Participant’s most-recent adjusted service date, as
reflected at the Participant’s Separation from Service in the Company’s records,
and (ii) “Specified Employee” shall mean any Participant who, at any time during
the twelve (12) month period ending on the identification date, is a specified
employee under Section 409A of the Code, which determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and the identification date, shall be made by the Vice President –
Compensation and Benefits (or his delegate) in accordance with the provisions of
Sections 416(i) and 409A of the Code and the regulations issued thereunder.

(C)2005 Plan Year. For the 2005 Plan Year only, the Participant Deferred
Contribution Amounts credited to the Participant’s Non-Grandfathered Account for
such Plan Year shall be paid in one lump-sum in cash in January of the Plan Year
immediately following the Plan Year in which the Participant has a Separation
from Service with the Corporation and its affiliates.

Notwithstanding the foregoing, if the Participant is a Specified Employee at his
Separation from Service, the payment provided in the immediately preceding
paragraph shall be paid in (i) the January of the Plan Year that follows the
Plan Year in which the Participant’s Separation from Service with the
Corporation and its affiliates occurs, if the Participant’s Separation from
Service occurs before July 1 of such Plan Year, or (ii) the July of the Plan
Year that follows the Plan Year in which the Participant’s Separation from
Service with the Corporation and its affiliates occurs, if the Participant’s
Separation from Service occurs after June 30 of such Plan Year.

(D)Plan Years Before January 1, 2005. Each Participant made an election when he
made a deferral election for Plan Years beginning before January 1, 2005, with
respect to the distribution of the Participant Deferred Contribution Amounts
credited to the Participant’s Grandfathered Account pursuant to such election. A
Participant elected to receive such amount in one lump-sum or in a number of
annual installments (up to fifteen (15)). The lump-sum payment or the first
installment shall be paid in cash as soon as practicable during the month of
January of such future calendar year as the Participant may designate or, if the
Participant so elects, as soon as practicable during the month of January of the
calendar year immediately following the year in which the Participant last
contributed to the Plan or the year in which the Participant terminates
employment with the Corporation and its affiliates. Subsequent installments
shall be paid in cash as soon as practicable during the month of January of each
succeeding calendar year until the entire amount of the Participant Deferred
Contribution Amounts credited to the Participant’s Grandfathered Account has
been paid.

(ii)Plan Employer Contributions. The distribution form and timing that apply to
the Participant’s Deferred Contribution Amounts for a Plan Year pursuant to
Subparagraph 7(a)(i) above shall also apply to the form and timing of the
distribution of the Plan Employer Contribution Amounts credited to the
Participant’s Account. Except to the extent otherwise provided with respect to
fractional shares, all distributions of Plan Employer Contribution Amounts shall
be made in Common Stock. Installments after the first installment payment, if
applicable, shall be paid in the January of each succeeding calendar year until
the entire amount of the Plan Employer Contribution Amounts has been paid. Any
fractional shares of Common Stock shall be paid in an equivalent cash amount.

6

--------------------------------------------------------------------------------

 

(iii)Calculation of Installment Payments. If installment payments are to be made
to a Participant for any Plan Year, the amount of each installment shall be
determined by (A) multiplying the balance of the Participant Deferred
Contribution Amounts credited to the Participant for such Plan Year by a
fraction, the numerator of which is one and the denominator of which is (x) the
number of installments elected, reduced by (y) one for each annual  installment
previously received, and (B) multiplying the balance of the Plan Employer
Contribution Amount as of the day before installment payments are processed each
Plan Year by a fraction, the numerator of which is one and the denominator of
which is (x) the number of installments elected, reduced by (y) one for each
annual installment previously received, and then rounding down to the next whole
share of Common Stock; provided, however, the amount of the last installment
shall consist of the amount remaining in the Participant’s Account on the
distribution date.

 

(b)

Adjustment of Form of Distribution.

(i)2005 Plan Year and Later. For Plan Years beginning on or after January  1,
2005, a Participant may not change the timing or payment form of distribution of
the Non- Grandfathered Contribution Amounts credited to his Non-Grandfathered
Account unless otherwise permitted by the Plan Administrator in its sole and
absolute discretion in accordance with Code section 409A and its corresponding
regulations.

(ii)2004 Plan Year and Earlier. For Plan Years beginning before January 1, 2005,
a Participant may change the timing and/or form of distribution of all or any
portion of the Participant’s Grandfathered Account only in accordance with
Clause 7(c)(i).

(iii)Distribution Default for Amounts Credited to the Participant’s
Grandfathered Account.

(A)Distribution Default for Participant Deferred Contribution Amounts. Any
Participant Deferred Contribution Amounts credited to a Participant’s
Grandfathered Account that are not covered by a timely distribution election
shall be distributed to the Participant in one lump-sum in cash as soon as
practicable during the month of January of the calendar year immediately
following the later of the calendar year in which the Participant last
contributed to the Plan or the year in which the Participant terminates his
employment with the Corporation and its affiliates; provided, however, if the
Participant has made an election pursuant to Subparagraphs 10(a), 10(b) or
10(c), the lump sum payment shall be made within the ninety (90) day period
following a Change in Control, as defined in Subparagraph 10(e).

(B)Distribution Default for Plan Employer Contribution Amounts. Any Plan
Employer Contribution Amounts credited to a Participant’s Grandfathered Account
that are not covered by a timely distribution election shall be distributed to
the Participant in Common Stock as soon as practicable during the month of
January of the calendar year immediately following the later of the calendar
year in which the Participant last contributed to the Plan or the calendar year
in which the Participant terminates his employment with the Corporation and its
affiliates; provided, however, if the Participant has made an election pursuant
to Subparagraphs 10(a), 10(b) or 10(c), the distribution shall be made within
the ninety (90) day period following a Change in Control, as defined in
Subparagraph 10(e). Any fractional shares  of Common Stock shall be paid in an
equivalent cash amount.

7

--------------------------------------------------------------------------------

 

 

(c)

Changing Distribution Elections for Plan Years Before January 1, 2005.

(i)For Total Contribution Amounts credited to the Participant’s Grandfathered
Account, the Plan Administrator may from time to time allow a Participant to
request new elections (other than with respect to any such amounts for which
distributions have already commenced). The Plan Administrator shall reserve the
right to accept or reject any such request at any time and such election shall
be subject to such restrictions and limitations as the Plan Administrator shall
determine in its sole discretion, provided that any new election shall generally
be required to be made at least twelve (12) months before any scheduled payment
date.

(ii)For Total Contribution Amounts credited to the Participant’s Grandfathered
Account, the Plan Administrator may allow a Participant to request an immediate
distribution of all or a portion of such Participant’s Grandfathered Account
(including any portion for which distributions have already commenced). Any such
immediate distribution shall be subject to a penalty equal to six percent (6%)
of the amount requested to be distributed and shall be subject to the approval
of the Plan Administrator and such other restrictions or conditions as may be
established by the Plan Administrator from time to time.

 

8.

Distribution on Death.

(a)Participant Deferred Contribution Amounts. If a Participant dies before all
Participant Deferred Contribution Amounts credited to the Participant’s
Non-Grandfathered Account have been paid, the balance of the Participant
Deferred Contribution Amounts in the Non-Grandfathered Account shall be paid in
cash within sixty (60) days following the date of the Participant’s death to the
beneficiary designated by the Participant and filed with the Plan Administrator
in the form and manner prescribed by the Plan Administrator. If a Participant
dies before all Participant Deferred Contribution Amounts credited to the
Participant’s Grandfathered Account have been paid, the balance of the
Participant Deferred Contribution Amounts in the Grandfathered Account shall be
paid in cash as soon as practicable following the Participant’s death to the
beneficiary designated by the Participant and filed with the Plan Administrator
in the form and manner prescribed by the Plan Administrator; provided, however,
if the Participant made an election pursuant to Subparagraphs 10(a), 10(b) or
10(c) for Participant Deferred Contribution Amounts credited to the
Participant’s Grandfathered Account, such amount shall be paid within the ninety
(90) day period following a Change in Control, as defined in Subparagraph 10(e).
If (i) no beneficiary designation has been made, or (ii) the designated
beneficiary has predeceased the Participant and no further designation has been
made, then such balance shall be paid to the Participant’s estate. A Participant
may change the designated beneficiary at any time during the Participant’s
lifetime by filing a subsequent designation with the Plan Administrator in the
form and manner prescribed by the Plan Administrator.

(b)Plan  Employer  Contribution  Amounts.  If   a   Participant   dies  
before   all Plan Employer Contribution Amounts credited to the Participant’s
Non-Grandfathered Account have been paid, the balance of the Plan Employer
Contribution Amounts in such Participant’s Non-Grandfathered Account shall be
paid in Common Stock within sixty (60) days following the date of the
Participant’s death to the beneficiary designated by the Participant and filed
with the Plan Administrator in the form and manner prescribed by the Plan
Administrator. If a Participant dies before all Plan Employer Contribution
Amounts credited to the Participant’s Grandfathered Account have been paid, the
balance of the Plan Employer Contribution Amounts in such Participant’s
Grandfathered Account shall be paid in Common Stock as soon as practicable
following the Participant’s death to the beneficiary designated by the
Participant and filed with the Plan Administrator in the form and manner
prescribed by the Plan Administrator; provided, however, if the Participant has
made an election pursuant to Subparagraphs 10(a), 10(b) or 10(c) for Plan
Employer Contribution Amounts credited to the Participant’s Grandfathered
Account, such amount

8

--------------------------------------------------------------------------------

 

shall be paid within the ninety (90) day period following a Change in Control,
as defined in Subparagraph 10(e). If (i) no such beneficiary designation has
been made, or (ii) the designated beneficiary has predeceased the Participant
and no further designation has been made, then such balance shall be paid to the
Participant’s estate. A Participant may change the designated beneficiary at any
time during the Participant’s lifetime by filing a subsequent designation with
the Plan Administrator in the form and manner prescribed by the Plan
Administrator. Any fractional shares of Common Stock shall be paid in an
equivalent cash amount.

 

9.

Payment in the Event of Hardship.

(a)Non-Grandfathered Account. For Plan Years beginning on or after January 1,
2005, a Participant may not receive a distribution in the event of hardship or
unforeseeable emergency from his Non-Grandfathered Account unless otherwise
permitted by the Plan Administrator in its sole and absolute discretion in
accordance with Code section 409A and its corresponding regulations.

(b)Grandfathered Account. Upon receipt of a request from a Participant delivered
in writing to the Plan Administrator along with a Certificate of Unavailability
of Resources form, the Plan Administrator or his designee may cause the
Corporation to accelerate payment of all or any part of the amount credited to
the Participant’s Grandfathered Account if it finds in its sole discretion that
payment of such amounts in accordance with the Participant’s prior Election
would result in severe financial hardship to the Participant, and such hardship
is the result of an unforeseeable emergency caused by circumstances beyond the
control of the Participant. Acceleration of payment may not be made to the
extent that such hardship is or may be relieved

(a) through reimbursement or compensation by insurance or otherwise, or (b) by
liquidation of the Participant’s assets, to the extent the liquidation of assets
would not itself cause severe financial hardship. Any distribution of
Participant Deferred Contribution Amounts pursuant to this Subparagraph shall be
made in cash, while any distribution of Plan Employer Contribution Amounts
pursuant to this Subparagraph shall be made in Common Stock. Any fractional
shares of Common Stock shall be paid in an equivalent cash amount.

 

10.

Change in Control.

 

(a)

Initial Lump-Sum Payment Election.

(i)Non-Grandfathered Contribution Amounts. Notwithstanding any election made
pursuant to Paragraph 4 hereof, for Participant Deferred Contributions
attributable to each Plan Year beginning on or after January 1, 2007, a
Participant may designate as part of his Election during the Open Enrollment
Period for a Plan Year to have his Participant Deferred Contributions and
corresponding Plan Employer Contributions for such Plan Year paid in a lump sum
as soon as practicable following a Change in Control, but in no event later than
ninety (90) days after such Change in Control (as defined below); provided
however that if the event that constitutes a Change in Control does not qualify
as a change in ownership or effective control of the Corporation, or in the
ownership of a substantial portion of the assets of the Corporation, within the
meaning of Section 409A(a)(2)(A)(v) of the Code and its corresponding
regulations, a Change in Control shall not be deemed to have occurred for
purposes of this clause (i).

(ii)Grandfathered Contribution Amounts. Notwithstanding any election made
pursuant to Paragraph 4 for Grandfathered Contribution Amounts, each Participant
filed a written election with the Plan Administrator as part of his Election to
have his Grandfathered Contribution Amount paid in one lump-sum as soon as
practicable following a Change in Control (as defined below), but in no event
later than ninety (90) days after such Change in Control.

9

--------------------------------------------------------------------------------

 

(iii)Form of Consideration. Any distribution of Participant Deferred
Contribution Amounts pursuant to this Paragraph 10 shall be made in cash, while
any distribution of Plan Employer Contribution Amounts pursuant to this
Paragraph 10 shall be made in Common Stock (or the common stock of any successor
corporation issued in exchange for, or with respect to, Common Stock incident to
the Change in Control). Any fractional shares of Common Stock (or the common
stock of any successor corporation issued in exchange for, or with respect to,
Common Stock incident to the Change in Control) shall be paid in an equivalent
cash amount.

(b)Subsequent Lump-Sum Payment Election. For Grandfathered Contribution Amounts
only, a Participant who did not make an election pursuant to Subparagraph
10(a)(ii) or who has revoked, pursuant to Subparagraph 10(c), an election
previously made under Subparagraph 10(a)(ii) or this Subparagraph 10(b) may,
before the earlier of a Change in Control or the beginning of the calendar year
in which the election is to take effect, elect to have the aggregate amount
credited to the Participant’s Grandfathered Account for all calendar years
commencing with the first calendar year beginning after the date the election is
made, paid in  one lump-sum as soon as practicable following a Change in
Control, but in no event later than ninety (90) days after such Change in
Control.

(c)Revocation of Prior Change in Control Payment Elections. For Grandfathered
Contribution Amounts only, a Participant may, before a Change in Control, revoke
any election made pursuant to Subparagraphs 10(a)(ii) or 10(b) or file a new
lump sum payment election under this Paragraph 10 with respect to amounts
previously credited to the Participant’s Grandfathered Account. Any such
revocation or new election shall be made at the time specified by the Plan
Administrator and shall be subject to such restrictions and limitations as the
Plan Administrator shall determine from time to time.

(d)Interest Equivalents. Notwithstanding anything to the contrary in the Plan,
after a Change in Control, the Plan may not provide, or be amended to provide,
interest accruals with respect to Participant Deferred Contributions at rates
lower than the rates in effect under Paragraph 6 immediately before the Change
in Control.

(e)Definition of Change in Control. For Plan Years beginning after April 1, 2018
and for purposes of the Plan, “Change in Control” means (a) any one person, or
more than one  person acting as a group (as defined under U.S. Department of
Treasury Regulation (“Treasury Regulation”) § 1.409A-3(i)(5)(v)(B)) acquires
ownership of stock of the Corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of the Corporation; or (b) any one person, or
more than one person acting as a group (as defined under Treasury Regulation §
1.409A- 3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Corporation possessing 30 percent or more of the total
voting power of the stock of the Corporation; or (c) a majority of members of
the Board of Directors of the Corporation (the “Board”) is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or (d) any one person, or more than one person acting as a group (as
defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Corporation and its subsidiaries on a
consolidated basis that have a total gross fair market value equal to or more
than 40 percent of the total gross fair market value of all of the assets of the
Corporation and its subsidiaries on a consolidated basis immediately before such
acquisition or acquisitions. For purposes of clause (d), “gross fair market
value” means the value of the assets of the Corporation and its subsidiaries on
a consolidated basis, or the value of the

10

--------------------------------------------------------------------------------

 

assets being disposed of, determined without regard to any liabilities
associated with such assets. The foregoing clauses (a) through (d) shall be
interpreted in a manner that is consistent with the Treasury Regulations
promulgated pursuant to Section 409A of the Code so that all, and only, such
transactions or events that could qualify as a “change in control event” within
the meaning of Treasury Regulation § 1.409A-3(i)(5)(i) shall be deemed to be a
Change in Control for purposes of this Plan.

 

11.

Administration.

(a)Plan Administrator. The Plan Administrator and “named fiduciary” for purposes
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
shall be the Senior Vice President-Human Resources and Communications of the
Corporation (or the person acting in such capacity in the event such position is
abolished, restructured or renamed). The Plan Administrator shall have the
authority to appoint one (1) or more other named fiduciaries of the Plan and to
designate persons, other than named fiduciaries, to carry out fiduciary
responsibilities under the Plan, pursuant to Section 405(c)(1)(B) of ERISA. Any
person acting on behalf of the Plan Administrator shall serve without additional
compensation. The Plan Administrator shall keep or cause to be kept such records
and shall prepare or cause to be prepared such returns or reports as may be
required by law or necessary for the proper administration of the Plan.

(b)Powers and Duties of Plan Administrator. The Plan Administrator shall have
the full discretionary power and authority to construe and interpret the Plan
(including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan); to determine all questions of fact arising under the Plan, including
questions as to eligibility for and the amount of benefits; to establish such
rules and regulations (consistent with the terms of the Plan) as it deems
necessary or appropriate for administration of the Plan; to delegate
responsibilities to others to assist it in administering the Plan; to retain
attorneys, consultants, accountants or other persons (who may be employees of
the Corporation and its affiliates) to render advice and assistance as it shall
determine to be necessary to effect the proper discharge of any duty for which
it is responsible; and to perform  all other acts it believes reasonable and
proper in connection with the administration of the Plan. The Plan Administrator
shall be entitled to rely on the records of the Corporation and its subsidiaries
in determining any Participant’s entitlement to and the amount of benefits
payable under the Plan. Any determination of the Plan Administrator, including
interpretations of the Plan and determinations of questions of fact, shall be
final and binding on all parties.

(c)Indemnification. To the extent permitted by law, the Corporation shall
indemnify the Plan Administrator from all claims for liability, loss, or damage
(including payment of expenses in connection with defense against such claims)
arising from any act or failure to act in connection with the Plan.

11

--------------------------------------------------------------------------------

 

 

12.

Claims Procedures and Appeals.

(a)A written request for a Plan benefit is a claim and the person making such
claim is a claimant. Any claim must be made in writing and shall be deemed to be
filed by a claimant when a written request is made by the claimant or the
claimant’s authorized representative which is reasonably calculated to bring the
claim to the attention of the Plan Administrator.

(b)The Plan Administrator shall provide notice in writing to any claimant when a
claim for benefits under the Plan has been denied in whole or in part. Such
notice shall be provided within ninety (90) days of the receipt by the Plan
Administrator of the claimant’s claim or, if special circumstances require, and
the claimant is so notified in writing, within one hundred eight (180) days of
the receipt by the Plan Administrator of the claimant’s claim. The notice shall
be written in a manner calculated to be understood by the claimant and shall:

 

(i)

set forth the specific reasons for the denial of benefits;

 

(ii)

contain specific references to Plan provisions relative to the denial;

 

(iii)

describe any material and information, if any, necessary for the claim for
benefits to be allowed, that had been requested, but not received by the Plan
Administrator;

 

(iv)

advise the claimant that any appeal of the Plan Administrator’s adverse
determination must be made in writing to the Plan Administrator within sixty
(60) days after receipt of the initial denial notification, and must set forth
the facts upon which the appeal is based; and

 

(v)

advise the claimant of his right to bring a civil action under Section 502(a) of
ERISA, following an adverse benefit determination on review.

(c)When a claimant receives notice of denial of a claim or does not receive
notification of acceptance or denial within ninety (90) days after submitting a
claim, the claimant, either in person or by duly authorized representative, may:

 

(i)

request, in writing, a review of the claim by the Plan Administrator;

 

(ii)

review pertinent documents relating to the denial;

 

(iii)

submit issues and comments in writing; and

 

(iv)

request, in writing, a hearing with the Plan Administrator; provided that the
claimant takes appropriate action within sixty (60) days after receiving notice
of denial.

(d)The Plan Administrator shall make its decision with respect to a claim review
promptly, but not later than sixty (60) days after receipt of the request. Such
sixty (60) day period may be extended for another period of sixty (60) days if
the Plan Administrator reviewing the claim finds that special circumstances
require an extension of time for processing.

12

--------------------------------------------------------------------------------

 

(e)The final decision of the Plan Administrator shall be in writing, (i) give
specific reason(s) for the adverse decision, (ii) make specific references to
the pertinent Plan provisions on which the decision is based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and (iv) a statement
describing any voluntary appeals procedures offered by the Plan and the
claimant’s right to obtain information about such procedures, and a statement of
the claimant’s right to bring an action under Section 502(a) of ERISA. All
interpretations, determinations and decisions of the Plan Administrator in
respect of any claim shall be made in its sole discretion based on the
applicable Plan documents and shall be final, conclusive and binding on all
parties.

(f)A claimant or potential claimant must file a claim with the Plan
Administrator no later than one (1) year after the claimant or potential
claimant knows, or should have known, the principal facts upon which their claim
is based. Any legal action in connection with the Plan must be brought in the
Federal District Court of New Jersey within the six (6) month period beginning
on the date the claimant’s claim and appeal rights are exhausted.

 

13.

Miscellaneous.

(a)Anti-Alienation. The right of a Participant to receive any amount credited to
the Participant’s Account shall not be transferable or assignable by the
Participant, except by will or by the laws of descent and distribution. To the
extent that any person acquires a right to receive any amount credited to a
Participant’s Account hereunder, such right shall be no greater than that of an
unsecured general creditor of the Corporation. Except as expressly provided
herein, any person having an interest in any amount credited to a Participant’s
Account under the Plan shall not be entitled to payment until the date the
amount is due and payable. No person shall be entitled to anticipate any payment
by assignment, pledge or transfer in any form or manner before actual or
constructive receipt thereof.

(b)Section 409A. The Plan is intended to comply with the
applicable  requirements of Section 409A of the Code and its corresponding
regulations and related guidance with respect to Non-Grandfathered Contribution
Amounts credited to the Participant’s Account, and shall be administered in
accordance with Section 409A of the Code with respect to such Non- Grandfathered
Contribution Amounts. Notwithstanding anything in the Plan to the contrary,
elections to defer Non-Grandfathered Contribution Amounts under the Plan, and
distributions of Non-Grandfathered Contribution Amounts, may only be made in a
manner and upon an event permitted by Section 409A of the Code. To the extent
that any provision of the Plan would cause a conflict with the requirements of
Section 409A of the Code, or would cause the administration of the Plan to fail
to satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. Other than a
valid Election,  in no event shall a Participant, directly or indirectly,
designate the Plan Year of payment with respect to Non-Grandfathered Accounts.
For the avoidance of doubt, deferrals under the Plan are maintained on a Plan
Year basis.

13

--------------------------------------------------------------------------------

 

(c)Unsecured General Creditor. Neither the Corporation nor any of its
subsidiaries shall be required to reserve or otherwise set aside funds, Common
Stock or other assets for the payment of its obligations hereunder. However, the
Corporation or any subsidiary may, in its sole discretion, establish funds for
payment of its obligations hereunder. Any such funds shall remain assets of the
Corporation or such subsidiary, as the case may be, and subject to the claims of
its general creditors. Such funds, if any, shall not be deemed to be assets of
the Plan. The Plan is intended to be unfunded for tax purposes and for purposes
of Title I of ERISA.

(d)Withholding. The Corporation shall withhold from any distribution made from
Participant Deferred Contribution Amounts the amount necessary to satisfy
applicable federal, state and local tax withholding requirements. With respect
to distributions of Plan Employer Contribution Amounts, the delivery of the
shares of Common Stock shall be delayed until the Participant makes
arrangements, pursuant to procedures to be adopted by the Plan Administrator, to
satisfy the applicable federal, state and local tax withholding requirements.
Each Participant, however, shall be responsible for the payment of all
individual tax liabilities relating to any such benefits.

(e)Offset. To the maximum extent permitted under Section 409A of the Code and
its corresponding regulations, if a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Corporation or any participating affiliate, then the Corporation
may offset such amount owed to the Corporation or the participating affiliate
against the amount of benefits otherwise distributable. Such determination shall
be made by the Plan Administrator.

(f)Termination and Amendment. The Corporation may at any time amend or terminate
the Plan, subject to the requirements of Section 409A of the Code with respect
to the Non-Grandfathered Amounts. Notwithstanding the foregoing, and unless such
amendment is required by Section 409A of the Code, the Plan may not, without the
consent of an affected Participant, be amended in any manner which would
adversely affect such Participant’s rights and expectations with respect to
deferral amounts credited to such Participant’s Account immediately before such
amendment (including, but not limited to, any amendment which would adversely
affect the rights or features applicable to, or any of the components that are
taken into account in determining, the deferral amounts of any Participant
hereunder).

(g)Benefit Statements. Each Participant shall receive periodic statements (not
less frequently than annually) regarding the Participant’s Account. Each such
statement shall indicate the amount of the balances credited to the
Participant’s Account as of the end of the period covered by such statement.

(h)Legal Interpretation. This Plan and its provisions shall be construed in
accordance with the laws of New Jersey to the extent such New Jersey law is not
inconsistent with the provisions of ERISA. The text of this Plan shall, to the
extent permitted by law, govern the determination of the rights and obligations
created or referred to herein. Headings to the Sections, Paragraphs and
Subparagraphs are for reference purposes only and do not limit or extend the
meaning of any of the Plan’s provisions.

(i)Gender; Number. All pronouns and any variations thereof shall be deemed
to  refer to the masculine, feminine, or neuter, as the identity of the person
or persons may require. As the context may require, the singular may read as the
plural and the plural as the singular.

14

--------------------------------------------------------------------------------

 

(j)Employment. The adoption and maintenance of this Plan shall not be deemed to
constitute a contract between the Corporation or its subsidiaries and any
employee or to be a consideration for or condition of employment of any person.
No provision of the Plan shall be deemed to give any employee the right to
continue in the employ of the Corporation or its subsidiaries or to interfere
with the right of the Corporation or its subsidiaries to discharge any employee
at any time without regard to the effect which such discharge might have upon
the employee's participation in the Plan or benefits under it.

(k)Fiduciary Capacities. Any person or group of persons may serve in more than
one fiduciary capacity with respect to the Plan. For purposes of this
Subparagraph 13(k), the term “fiduciary” shall have the same meaning as in
ERISA.

(l)Participants Subject to Section 16. Notwithstanding anything herein to the
contrary, if any request and subject to Section 409A of the Code, election or
other action under the Plan affecting a Participant subject to Section 16 of the
Securities Exchange Act of 1934 should require the approval of the Committee to
exempt such request, election or other action from potential liability under
Section 16, then the approval of the Committee shall be obtained in lieu of the
approval of the Plan Administrator.

 

 

15

--------------------------------------------------------------------------------

 

HONEYWELL DEFERRED INCENTIVE COMPENSATION PLAN

(amended and restated effective April 1, 2018)

1.History. Honeywell International Inc. (the “Corporation”) previously
established this supplemental non-qualified Honeywell Deferred Incentive
Compensation Plan (formerly the Salary and Incentive Award Deferral Plan for
Selected Employees of Honeywell International Inc. and its Affiliates) (the
“Plan”) and has amended the Plan several times since its initial effective date,
including an amendment and restatement effective January 1, 2009 to comply  with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and corresponding rules and regulations under Section 409A
of the Code. This Plan document covers any Participant (as defined below) who
was entitled to receive a benefit from the Plan as of March 31, 2018, but who
did not receive full payment of such benefit under the Plan as of such date, as
well as any individual who becomes a Participant in the Plan on or after April
1, 2018. Plan benefit payments commencing before April 1, 2018 are governed by
the terms of the Plan as they existed prior to this amendment and restatement
and are either grandfathered from the requirements of Section 409A of the Code
or payable pursuant to a fixed schedule as required by, and in compliance with,
Section 409A of the Code.

2.Eligibility. Any employee of the Corporation and its participating affiliates
who is designated by the Corporation as an Executive level employee during the
designated election period (the “Open Enrollment Period”) for the applicable
Plan Year (as defined below) shall be eligible (an “Eligible Employee”) to
participate in the Plan and elect deferrals of compensation (as described in
Paragraph 4 below) for such Plan Year effective as of the January 1 of the Plan
Year that follows the Open Enrollment Period. The Management Development and
Compensation Committee (or its designee) (the “Committee”) shall designate the
period prior to the applicable Plan Year that shall constitute the Open
Enrollment Period, in its sole discretion; provided, however, in no event shall
such Open Enrollment Period end later than the December 31 that precedes the
Plan Year for which the election to participate in the Plan applies. For
purposes of this Plan, the “Plan Year” shall mean the calendar year.

 

3.

Participation. Each Eligible Employee who wishes to participate in the Plan for
a particular Plan Year (a “Participant”) must file a deferral election (the
“Election”) with the Committee during the Open Enrollment Period in the form and
manner determined by the Committee, which election shall designate the portion
of the compensation elements (as described in Paragraph 4 below) to be deferred
for such Plan Year and the form in which such deferral amounts, and interest
thereon, shall be distributed (as described in Paragraph 8 below). The
compensation elements deferred for a particular Plan Year shall be credited to
an unfunded deferred compensation account maintained for the Participant under
the Plan (the “Participant Account” or “Account”). Except as otherwise may be
permitted by Section 409A of the Code and the Committee, a Participant may not
modify his or her deferral election for a Plan Year at any time during the Plan
Year.

1

--------------------------------------------------------------------------------

 

 

4.

Contributions to Participant Accounts.

(a)Incentive Awards. During the Open Enrollment Period, an Eligible Employee may
elect on his Election to defer up to 100% of the cash bonus payable (with such
deferral in a whole percentage and 10% increment) to such Eligible Employee
under the Honeywell International Inc. Incentive Compensation Plan for Executive
Employees (or any  successor plan), the Honeywell Capital Management LLC
Incentive Compensation Plan (or any successor plan), the Honeywell Connected
Enterprise Incentive Compensation Plan (or any successor plan), or any other
similar annual incentive compensation plan covering Executive level employees
that is designated by the Corporation as eligible for deferrals under this Plan
(each an “Incentive Award”), for the performance period under the applicable
incentive plan that begins in the Plan Year that commences after the Open
Enrollment Period.

(b)Base Annual Salary. For Plan Years beginning before January 1, 2006,  an
Eligible Employee who was employed in Career Band 6 and above (or an Eligible
Employee who occupied a position equivalent thereto) was permitted prior to the
beginning of the applicable Plan Year (and with respect to a newly Eligible
Employee, within 30 days after first becoming so eligible) to elect to defer an
aggregate amount of base annual salary otherwise payable in such Plan Year (or
with respect to a newly Eligible Employee, in the remainder of the Plan Year),
exclusive of any bonus or any other compensation or allowance paid or payable by
the Corporation or its affiliates (the “Base Annual Salary”). The amount
deferred under this Paragraph 4(b) was not permitted to be greater than 50% of
the Eligible Employee’s Base Annual Salary for any pay period. Effective July
29, 2005, no new deferral elections were permitted under this Paragraph 4(b) for
the remainder of the Plan Year beginning January 1, 2005. For Plan Years
beginning on and after January 1, 2006, no Eligible Employee may elect to defer
any portion of his Base Annual Salary under the Plan.

(c)Deferral Amounts. All amounts determined under this Paragraph 4 which are the
subject of an Election (the “Deferral Amounts”) shall, in accordance with the
relevant Participant direction, be credited to the relevant Participant Account
maintained under the Plan on the same day the Base Annual Salary or Incentive
Award would otherwise have been payable.

(d)A Participant’s Account shall consist of two sub-accounts, as applicable: (1)
a sub-account which consists of (A) Base Annual Salary earned and vested as of
December 31, 2001 and any earnings thereon, and (B) Incentive Awards earned as
of December 31, 2001 and vested as of December 31, 2004 and any earnings thereon
(with the total amounts described in (A) and (B) referred to as the
“Grandfathered Account”), and (2) a sub-account which consists of (X) Base
Annual Salary earned and vested on or after January 1, 2002 and any earnings
thereon, and (Y) Incentive Awards earned on or after January 1, 2002 and vested
on or after January 1, 2005 and any earnings thereon (with the amounts described
in (X) and (Y) referred to as the “Non-Grandfathered Account”). Base Annual
Salary, Incentive Awards and any  earnings thereon that were earned in the Plan
Years beginning January 1, 2002, January 1, 2003 and January 1, 2004 and that
are credited to a Participant’s Non-Grandfathered Account will be referred to
herein as “2002-2004 Deferrals”.For the avoidance of doubt, the Grandfathered
Account consists of deferrals and earnings attributable to Plan Years (also
referred to as class years) beginning on or before January 1, 2001 and the
Non-Grandfathered Account consists of deferrals and earnings attributable to
Plan Years beginning on or after January 1, 2002.

2

--------------------------------------------------------------------------------

 

 

5.

Deferral Requirements.

(a)Plan Years Beginning On or After January 1, 2006. A Participant’s Deferral
Amounts under the Plan for Plan Years beginning on or after January 1, 2006 will
be paid in one lump-sum payment to such Participant in the January of the Plan
Year that follows the Plan Year in which the Participant has a Separation from
Service (as defined in Section 409A(a)(2)(A)(i) of the Code and its
corresponding regulations) with the Corporation and its affiliates, unless the
Participant elects as part of his Election during the Open Enrollment Period
that the Deferral Amounts for the Plan Year will instead be paid in
substantially equal annual installments (not to exceed ten) if he has a
Separation from Service with the Corporation and its affiliates on or after he
attains age 55 and has completed ten Years of Service (as defined below), in
which case the first installment shall commence in the January of the Plan Year
that follows the Plan Year in which the Participant has a Separation from
Service and each remaining installment will be paid to the Participant in each
succeeding January.

Notwithstanding the foregoing, if at the time of the Participant’s Separation
from Service, the Participant is a Specified Employee (as defined below) the
payments provided in the preceding paragraph shall be paid (or commence in the
case of installments) in (i) the January of the Plan Year that follows the Plan
Year in which the Participant’s Separation from Service with the Corporation and
its affiliates occurs, if the Participant’s Separation from Service with the
Corporation and its affiliates occurs prior to July 1 of such Plan Year, or (ii)
the July of the Plan Year that follows the Plan Year in which the Participant’s
Separation from Service with the Corporation and its affiliates occurs, if the
Participant’s Separation from Service with the Corporation and its affiliates
occurs after June 30 of such Plan Year. If the Participant elected to receive
his distribution in the form of installment payments, after the first payment is
made pursuant to the immediately preceding sentence, each subsequent installment
will be paid to the Participant in the January of each Plan Year that follows
until all installments are paid to the Participant.

Notwithstanding the foregoing, if the Participant dies after the Separation from
Service but before the end of the Plan Year in which the Separation from Service
occurs, or if a Specified Employee dies before the payment date described in the
preceding paragraph, the Participant’s beneficiary will receive the payment or
payments in a lump sum within 60 days of the date of the Participant’s death.

For purposes of this Plan, the term (i) “Years of Service” shall be determined
using the Participant’s most-recent adjusted service date, as reflected at the
Participant’s Separation from Service in the Company’s records, and (ii)
“Specified Employee” shall mean any Participant who, at any time during the
twelve (12) month period ending on the identification date, is a specified
employee under Section 409A of the Code, which determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and the identification date, shall be made by the Vice President –
Compensation and Benefits (or his delegate) in accordance with the provisions of
Sections 416(i) and 409A of the Code and the regulations issued thereunder.

(b)2005 Plan Year. For the 2005 Plan Year, a Participant’s Deferral Amounts
under the Plan for such Plan Year will be paid in one lump-sum payment to such
Participant in the January of the Plan Year that follows the Plan Year in which
the Participant has a Separation from Service with the Corporation and its
affiliates, unless the Participant elected on his Election during the Open
Enrollment Period that the Deferral Amounts for such Plan Year will instead be
paid to such Participant at a Specified Time (as such term is defined in Section
409A(a)(2)(A)(iv) of the Code and its corresponding regulations), provided that
the Specified Time is no sooner than January of the 2009 Plan Year (unless the
Committee approved at the time of such election a shorter period of deferral)
and in up to 15 annual installments.

3

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if at the time of the Participant’s Separation
from Service the Participant is entitled to payment of the amounts deferred for
the 2005 Plan Year because of his Separation from Service (and not because of
the Specified Time designated, if any) and the Participant is a Specified
Employee, the payments provided in the immediately preceding sentence on account
of Separation from Service shall be paid (or commence payment in the case of
installments) in (i) the January of the Plan Year that follows the Plan Year in
which the Participant’s Separation from Service with the Corporation and its
affiliates occurs, if the Participant’s Separation from Service with the
Corporation and its affiliates occurs prior to July 1 of such Plan Year, or (ii)
the July of the Plan Year that follows the Plan Year in which the Participant’s
Separation from Service with the Corporation and its affiliates occurs, if the
Participant’s Separation from Service with the Corporation and its affiliates
occurs after June 30 of such Plan Year. Payment on account of a Specified Time
shall be paid (or commence  payment in the case of installments) to the
Participant in January of the Plan Year elected by the Participant.

If the Participant elected to receive his distribution in the form of
installment payments, after the first payment is made pursuant to the
immediately preceding paragraph, each subsequent installment will be paid to the
Participant in the January of each Plan Year that follows until all installments
are paid to the Participant. Notwithstanding anything to  the contrary in this
Paragraph 5(b), if the Participant dies after the Separation from Service, but
before the end of the Plan Year in which the Separation from Service occurs or
if a Specified Employee dies before the payment date described in the preceding
paragraph, the Participant’s beneficiary will receive the payment or payments in
a lump sum within 60 days of the date of the Participant’s death.

 

(c)

Plan Years Beginning Before January 1, 2005.

(i)Grandfathered Accounts. A Participant’s Deferral Amounts credited to a
Participant’s Grandfathered Account under the Plan for Plan Years beginning
before January 1, 2005 shall be paid as soon as practicable during the month of
January following the calendar year in which the Participant terminates
employment; provided, however, amounts deferred under the Plan may be paid at
such other date permitted to be designated by the Participant that provides for
a minimum period of deferral of at least three years or such shorter period as
may be approved by the Committee, which election was made at the time the
Participant made the deferral election for such Plan Years. The Participant also
elected at such time to receive such distribution in one lump-sum payment or in
a number of substantially equal annual installments (provided the payment period
may not include more than 30 such installments).

The lump-sum or the first installment shall be paid as soon as practicable
during the month of January of the calendar year following termination of
employment or such other calendar year validly designated by the Participant.
Except as otherwise provided  in Paragraphs 9, 10, and 11, all installment
payments following the initial installment payment shall be paid in cash as soon
as practicable during the month of January of each succeeding calendar year
until the entire amount in the Account shall have been paid.

Notwithstanding the foregoing, in the event a Participant’s employment with the
Corporation is terminated either voluntarily (other than on account of
retirement as defined in the qualified pension plan in which the Participant
participates or for “good reason” under any applicable severance plan of the
Corporation) or for “gross cause” (as defined in the AlliedSignal Inc. Severance
Plan for Senior Executives), the Participant’s Deferral Amounts for performance
years beginning after 1997 for amounts deferred under Paragraph 4(a)

4

--------------------------------------------------------------------------------

 

hereof or after 1998 for amounts deferred under Paragraph 4(b) hereof (including
any notional interest credited thereto) shall be distributed in a lump sum as
soon as practicable in January of the calendar year following such termination
of employment. Except as otherwise provided in Paragraph 5(d) or Paragraphs 9 or
10 or as approved by the Committee, no amount shall be withdrawn from a
Participant’s Account prior to the last day of the calendar year in which the
Deferral Amounts were earned; the date the Participant reaches normal retirement
age and is eligible to receive a benefit under a pension plan of the Corporation
or one of its affiliates; the date of the Participant’s death; or the date the
Participant ceases to be employed by the Corporation or any of its affiliates.

(ii)Non-Grandfathered Accounts. A Participant’s 2002-2004 Deferrals shall be
paid during the month of January following the calendar year in which the
Participant has a Separation from Service; provided, however, a Participant’s
2002-2004 Deferrals may be paid at a Specified Time designated by the
Participant that provides for a minimum period of deferral of at least three
years or such shorter period as may have been approved by the Committee, which
election was made prior to January 1 for the applicable Plan Year. The
Participant also elected at such time to receive such distribution in one
lump-sum payment or in a number of substantially equal annual installments (not
exceeding 15).

Notwithstanding the foregoing, if at the time of the Participant’s Separation
from Service the Participant is entitled to payment of the 2002-2004 Deferrals
because of his Separation from Service (and not because of the Specified Time
designated, if any) and the Participant is a Specified Employee, the payments
provided in the immediately preceding sentence on account of Separation from
Service shall be paid (or commence payment in the case of installments) in (i)
the January of the Plan Year that follows the Plan Year in which the
Participant’s Separation from Service with the Corporation and its affiliates
occurs, if the Participant’s Separation from Service with the Corporation and
its affiliates occurs prior to July 1 of such Plan Year, or (ii) the July of the
Plan Year that follows the Plan Year in which the Participant’s Separation from
Service with the Corporation and its affiliates occurs, if the Participant’s
Separation from Service with the Corporation and its affiliates occurs after
June 30 of such Plan Year. Payment on account of a Specified Time shall be paid
(or commence payment in the case of installments) to the Participant in January
of the Plan Year elected by the Participant.

If the Participant elected to receive his distribution in the form of
installment payments, after the first payment is made pursuant to the
immediately preceding paragraph, each subsequent installment will be paid to the
Participant in the January of each Plan Year that follows until all installments
are paid to the Participant. Notwithstanding anything to the contrary in this
subparagraph 5(c)(ii), if the Participant dies after the Separation from
Service, but before the end of the Plan Year in which the Separation from
Service occurs or if a Specified Employee dies before the payment date described
in the preceding paragraph, the Participant’s beneficiary will receive the
payment or payments in a lump sum within 60 days of the date of the
Participant’s death.

(d)In-Service Withdrawal. A Participant may request an immediate withdrawal
of  all or a portion of the Deferral Amounts credited to a Participant’s
Grandfathered Account prior to the date described in subparagraph 5(c)(i) or
prior to the date such portion of the Grandfathered Account has been completely
withdrawn, provided that such a request and withdrawal shall be subject to the
approval of the Corporation and such penalties, restrictions or conditions as
may be established by the Corporation from time to time. The penalty shall be a
percentage of the amount requested to be withdrawn, calculated as the difference
between (a) 6%, and (b) 50% of the amount, if any, by which 10% exceeds the
interest rate on 10-year U.S. Treasury Bonds on the first business day of the
calendar quarter during which the withdrawal request is made.

5

--------------------------------------------------------------------------------

 

6.Interest Equivalents. Deferral Amounts shall accrue additional amounts
equivalent to interest (“Interest Equivalents”), compounded daily, from the date
the Deferral Amount is credited to the Account to the date of distribution as
set forth in this Paragraph 6.

 

(a)

Non-Grandfathered Deferral Amounts.

(i)Deferral Amounts Credited for Plan Years On and After January 1, 2006.
Deferral Amounts credited to a Participant’s Non-Grandfathered Account for Plan
Years beginning on or after January 1, 2006, and Deferral Amounts under
Paragraph 4(a) credited to a Participant’s Non-Grandfathered Account in 2006 for
the Election filed by the Participant for the 2005 Plan Year, shall accrue
Interest Equivalents at an annual rate based upon the cost to the Corporation of
borrowing at a fixed rate for a 15-year term. Such rate is subject to change
from Plan Year to Plan Year with respect to amounts credited to a Participant’s
Non-Grandfathered Account for a particular Plan Year and shall be determined
annually by the Chief Financial Officer of the Corporation in consultation with
the Treasurer of the Corporation prior to January 1 of each Plan Year. Interest
Equivalents described in this clause (i) shall be vested at the time such
amounts are credited to the Participant’s Non-Grandfathered Account. All
Interest Equivalents credited to the Participant’s Non-Grandfathered Account
pursuant to this clause (i) shall be paid at the same time and in the same form
as the corresponding Deferral Amounts for which the Interest Equivalents relate.
The rate of notional interest established hereunder is set forth on Schedule A
attached hereto and made a part hereof.

(ii)Deferral Amounts Credited for the 2005 Plan Year. Deferral Amounts under
Paragraph 4(b) credited to a Participant’s Non-Grandfathered Account in the 2005
Plan Year for the Election filed by the Participant for the 2005 Plan Year shall
accrue Interest Equivalents at a single rate established by the Committee, in
its sole discretion. Such rate is subject to change from Plan Year to Plan Year
with respect to amounts credited to a Participant’s Non-Grandfathered Account
for the 2005 Plan Year and shall be determined annually by the Chief Financial
Officer of the Corporation in consultation with the Treasurer of the Corporation
prior to January 1 of each Plan Year.

The rate of notional interest established hereunder is set forth on Schedule A
attached hereto and made a part hereof. Any portion of such rate designated as
the “Contingent Rate” became nonforfeitable only if the Participant was still
employed by the Corporation or any affiliate at the end of the third full
calendar year in which the Deferral Amount related; provided, however, if a
Participant terminated employment with the Corporation or an affiliate prior to
such date for reasons other than gross cause, the Committee treated such portion
as nonforfeitable if the Participant’s employment  with the Corporation or an
affiliate was involuntarily terminated (including a termination for “good
reason” under any applicable severance plan of the Corporation or an affiliate)
or terminated for such reasons as the Committee determined from time to time in
its sole discretion. All Interest Equivalents credited to the Participant’s
Non-Grandfathered Account pursuant to this clause (ii) shall be paid at the same
time and in the same form as the corresponding Deferral Amounts for which the
Interest Equivalents relate.

6

--------------------------------------------------------------------------------

 

(iii)2002-2004 Deferrals. 2002-2004 Deferrals shall accrue Interest Equivalents
at a single rate established by the Committee, in its sole discretion. The rate
established by the Committee did not exceed the greater of (i) 10% or (ii) 200%
of the 10-year U.S. Treasury Bond rate at the time of determination. Such
Interest Equivalents, once established for a Plan Year, shall remain in effect
with respect to Deferral Amounts credited to the Participant’s Non-Grandfathered
Account for each such Plan Year until the Deferral Amounts are distributed.

The rate of notional interest established hereunder is set forth on Schedule A
attached hereto and made a part hereof. Any portion of such rate designated as
the “Contingent Rate” became nonforfeitable only if the Participant was still
employed by the Corporation or any affiliate at the end of the third full
calendar year in which the Deferral Amount related, provided, however, if a
Participant had a Separation from Service with the Corporation or an affiliate
before such date for reasons other than gross cause, the Committee treated such
portion as nonforfeitable if the Participant’s employment with the Corporation
or an affiliate was involuntarily terminated (including a termination for “good
reason” under any applicable severance plan of the Corporation or an affiliate)
or was terminated for such reasons as the Committee determined from time to time
in its sole discretion.

Notwithstanding the preceding sentence, if a Participant withdrew any portion of
the Deferral Amount before the end of the third full calendar year following the
calendar year to which the Deferral Amount relates, the amount of Contingent
Rate interest credited with respect to such Deferral Amount at the time of
withdrawal remains credited to such Account subject to the provisions of the
preceding sentence but shall not be credited with any Interest Equivalents after
such date (“Frozen Contingent Interest”). Notwithstanding anything in the Plan
to the contrary, from and after the occurrence of a Change in Control (as
defined below), the rate at which Deferral Amounts accrue Interest Equivalents
may not be decreased.

(b)Grandfathered Deferral Amounts. Deferral Amounts credited to a Participant’s
Grandfathered Account shall accrue Interest Equivalents at a single rate
established by the Committee, in its sole discretion, for all Deferral Amounts
credited to such Grandfathered Account in each calendar year. The rate
established by the Committee did not exceed the greater of (i) 10% or (ii) 200%
of the 10-year U.S. Treasury Bond rate at the time of determination.  Such
Interest Equivalents, once established for a Plan Year, shall remain in effect
with respect to Deferral Amounts credited to the Participant’s Grandfathered
Account during such Plan Year until the Deferral Amounts are distributed.

The rate of notional interest established hereunder is set forth on Schedule A
attached hereto and made a part hereof. Any portion of such rate designated as
the “Contingent Rate” became nonforfeitable only if the Participant was still
employed by the Corporation or any affiliate at the end of the third full
calendar year in which the Deferral Amount relates, provided, however, if a
Participant terminated employment with the Corporation or an affiliate before
such date for reasons other than gross cause, the Committee treated such portion
as nonforfeitable if the Participant’s employment with the Corporation or an
affiliate was involuntarily terminated (including a termination for “good
reason” under any applicable severance plan of the Corporation or an affiliate)
or was terminated for such reasons as the Committee determined from time to time
in its sole discretion.

7

--------------------------------------------------------------------------------

 

Notwithstanding the preceding paragraph, if a Participant withdrew any portion
of the Deferral Amount before the end of the third full calendar year following
the calendar year to which the Deferral Amount relates, the amount of Contingent
Rate interest credited with respect to such Deferral Amount at the time of
withdrawal became Frozen Contingent Interest. Notwithstanding anything in the
Plan to the contrary, from and after the occurrence of a Change in Control, the
rate at which Deferral Amounts accrue Interest Equivalents may not be decreased.

 

7.

Participant Accounts. All amounts credited to a Participant’s Account pursuant
to Paragraphs 4 and 6 shall be unfunded general obligations of the Corporation,
and no Participant shall have any claim to or security interest in any asset of
the Corporation on account thereof.

 

8.

Distribution from Accounts.

(a)Plan Years Beginning On and After January 1, 2006. Deferral Amounts and
corresponding Interest Equivalents for Plan Years beginning on and after January
1, 2006 shall be paid to the Participant at the time and in the form as elected
by the Participant on his Election for such Plan Year in accordance with the
requirements of Paragraph 5(a).

(b)2005 Plan Year. Deferral Amounts and corresponding Interest Equivalents for
the Plan Year beginning on January 1, 2005 shall be paid to the Participant at
the time and in the form as elected by the Participant on his Election for such
Plan Year in accordance with the requirements of Paragraph 5(b).

(c)Plan Years Beginning Prior to January 1, 2005.

(i)Grandfathered Accounts. Deferral Amounts and corresponding Interest
Equivalents credited to a Participant’s Grandfathered Account shall be paid to a
Participant at the time and in the form as elected by the Participant on his
Election for such Plan Years in accordance with the requirements of subparagraph
5(c)(i).

(ii)Non-Grandfathered Accounts. 2002-2004 Deferrals shall be paid to a
Participant at the time and in the form as elected by the Participant on his
Election for such Plan Years in accordance with the requirements of subparagraph
5(c)(ii).

(iii)Special Election Change Applicable to Grandfathered Accounts. The
Corporation may from time to time allow Participants to request new elections
with respect to the distribution of Deferral Amounts and Interest Equivalents
credited to their Grandfathered Accounts (other than any such amounts currently
payable to a Participant). The Corporation shall reserve the right to accept or
reject any such request at any time and such election shall be subject to such
restrictions and limitations as the Corporation shall determine in its sole
discretion, provided that any new election shall generally be required to be
made at least 12 months prior to any scheduled payment date.

 

(d)

Type of Distribution. All distributions from this Plan shall be paid in cash.

8

--------------------------------------------------------------------------------

 

9.Distribution on Death. If a Participant dies after payments under this Plan
have commenced but before all amounts credited to the Participant’s Account have
been distributed, the balance in the Account shall be paid as soon as
practicable thereafter to the beneficiary designated in writing by the
Participant, but not later than 60 days after the date of the Participant’s
death. Payment to a beneficiary pursuant to a designation by a Participant shall
be made in one lump sum cash payment. Such beneficiary designations shall be
effective when received by the Corporation, and shall remain in effect until
rescinded or modified by the Participant by an appropriate written direction.

Separate beneficiary designations shall be made for Incentive Awards deferred
under Paragraph 4(a) and Interest Equivalents credited on such amounts and for
Base Annual Salary deferred under Paragraph 4(b) and Interest Equivalents
credited on such amounts. If no beneficiary is properly designated by the
Participant for one or both portions of the Account, or  if the designated
beneficiary has predeceased the Participant, such balance in the applicable
portion of the Account shall be paid to the estate of the Participant.

10.Payment in the Event of Hardship. For Deferral Amounts and Interest
Equivalents credited to a Participant’s Grandfathered Account, upon receipt of a
request from a Participant, delivered in writing to the Corporation along with a
hardship distribution form and supporting documentation of the hardship, the
Senior Vice President – Human Resources and Communications (or his designee),
may cause the Corporation to accelerate (or require the subsidiary of the
Corporation which employs or employed the Participant to accelerate) payment of
all or any part of the Deferral Amount and Interest Equivalents credited to the
Participant’s Account, if it finds in its sole discretion that payment of such
amounts in accordance with the Participant’s prior election under Paragraph 4
hereof would result in severe financial hardship to the Participant and such
hardship is the result of an unforeseeable emergency caused by circumstances
beyond the control of the Participant. An “unforeseeable emergency” means a
severe financial hardship to the Participant resulting from (1) an illness or
accident that occurs to the Participant, the Participant’s spouse or the
Participant’s dependent (as defined in section 152(a) of the Code, (2) loss of
the Participant’s property due to casualty, or (3) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the
Participant’s control. The amount withdrawn cannot exceed the amount necessary
to satisfy the emergency and estimated taxes the Participant will incur as a
result of such distribution. Acceleration of payment may not be made under this
Paragraph 10 to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, or (ii) by liquidation
of the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship.

11.Change in Control.

(a)Initial Lump Sum Election. Notwithstanding any election made pursuant to
Paragraphs 4 and 5 hereof, a Participant (i) may file a written election with
the Corporation to have the Deferral Amounts and Interest Equivalents credited
to the Participant’s Grandfathered Account paid in one lump-sum payment as soon
as practicable following a Change in Control (as defined below), but in no event
later than 90 days after such Change in Control, and (ii) may designate in his
Election during the Open Enrollment Period for a particular Plan Year that
Deferral Amounts and Interest Equivalents credited to the Participant’s
Non-Grandfathered Account for such Plan Year be paid in one lump-sum payment
within 90 days after such Change in Control. The Interest Equivalents on any
Deferral Amount payable pursuant to this Paragraph 11(a) shall include the
“Contingent Rate” credited to such Deferral Amount without regard to whether
such amount has become nonforfeitable as provided in Paragraph 6 at the time the
applicable Change in Control occurs.

9

--------------------------------------------------------------------------------

 

(b)Revocation of Lump-Sum Election. A Participant may revoke an election made
pursuant to clause (i) of Paragraph 11(a) (including an election not to be paid
in one lump sum upon a Change in Control), but only for amounts credited to a
Participant’s Grandfathered Account, by filing an appropriate written notice
with the Corporation. A revocation notice filed pursuant to this Paragraph 11(b)
shall be subject to such terms and conditions as the Corporation shall establish
and shall be effective with respect to all of the Deferral Amounts and Interest
Equivalents credited to a Participant’s Grandfathered Account. Any such election
shall be subject to such restrictions and limitations as the Corporation shall
determine in its sole discretion.

(c)Limitations on Elections. For purposes of a Participant’s election with
respect to amounts covered by clause (i) of Paragraph 11(a) or a revocation of
such election pursuant to Paragraph 11(b), such election shall not be effective
unless filed with the Corporation at least 90 days prior to a Change in Control.

(d)Definition of Change in Control. For Plan Years beginning after April 1,
2018  and for purposes of the Plan, “Change in Control” means (a) any one
person, or more than one person acting as a group (as defined under U.S.
Department of Treasury Regulation (“Treasury Regulation”) §
1.409A-3(i)(5)(v)(B)) acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Corporation; or (b) any one person, or more than one person acting as a group
(as defined under Treasury Regulation § 1.409A- 3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Corporation
possessing 30 percent or more of the total voting power of the stock of the
Corporation; or (c) a majority of members of the Board of Directors of the
Corporation (the “Board”) is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; or (d) any one person,
or more than one person acting as a group (as defined in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Corporation and its subsidiaries on a consolidated basis that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Corporation and its
subsidiaries on a consolidated basis immediately before such acquisition or
acquisitions. For purposes of clause (d), “gross fair market value” means the
value of the assets of the Corporation and its subsidiaries on a consolidated
basis, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. The foregoing clauses (a)
through (d) shall be interpreted in a manner that is consistent with the
Treasury Regulations promulgated pursuant to Section 409A of the Code so that
all, and only, such transactions or events that could qualify as a “change in
control event” within the meaning of Treasury Regulation § 1.409A-3(i)(5)(i)
shall be deemed to be a Change in Control for purposes of this Plan.

 

12.

Administration.

(a)Plan Administrator. The Plan Administrator and “named fiduciary” for purposes
of the Employee Income Retirement Security Act of 1974, as amended (“ERISA”)
shall be the Senior Vice President-Human Resources and Communications of the
Corporation (or the person acting in such capacity in the event such position is
abolished, restructured or renamed). The Plan Administrator shall have the
authority to appoint one or more other named fiduciaries of the Plan and to
designate persons, other than named fiduciaries, to carry out fiduciary
responsibilities under the Plan, pursuant to Section 405(c)(1)(B) of ERISA. Any
person acting on behalf of the Plan Administrator shall serve without additional
compensation. The Plan Administrator shall keep or cause to be kept such records
and shall prepare or cause to be prepared such returns or reports as may be
required by law or necessary for the proper administration of the Plan.

10

--------------------------------------------------------------------------------

 

(b)Powers and Duties of Plan Administrator. The Plan Administrator shall have
the full discretionary power and authority to construe and interpret the Plan
(including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan); to determine all questions of fact arising under the Plan, including
questions as to eligibility for and the amount of benefits; to establish such
rules and regulations (consistent with the terms of the Plan) as it deems
necessary or appropriate for administration of the Plan; to delegate
responsibilities to others to assist it in administering the Plan; to retain
attorneys, consultants, accountants or other persons (who may be employees of
the Corporation or its subsidiaries) to render advice and assistance as it shall
determine to be necessary to effect the proper discharge of any duty for which
it is responsible; and to perform  all other acts it believes reasonable and
proper in connection with the administration of the Plan. The Plan Administrator
shall be entitled to rely on the records of the Corporation and its subsidiaries
in determining any Participant’s entitlement to and the amount of benefits
payable under the Plan. Any determination of the Plan Administrator, including
interpretations of the Plan and determinations of questions of fact, shall be
final and binding on all parties.

(c)Indemnification. To the extent permitted by law, the Corporation shall
indemnify the Plan Administrator from all claims for liability, loss, or damage
(including payment of expenses in connection with defense against such claims)
arising from any act or failure to act in connection with the Plan.

 

13.

Claims Procedures and Appeals.

(a)A written request for a Plan benefit is a claim and the person making such
claim is a claimant. Any claim must be made in writing and shall be deemed to be
filed by a claimant when a written request is made by the claimant or the
claimant’s authorized representative which is reasonably calculated to bring the
claim to the attention of the Plan Administrator.

(b)The Plan Administrator shall provide notice in writing to any claimant when a
claim for benefits under the Plan has been denied in whole or in part. Such
notice shall be provided within 90 days of the receipt by the Plan Administrator
of the claimant’s claim or, if special circumstances require, and the claimant
is so notified in writing, within 180 days of the receipt by the Plan
Administrator of the claimant’s claim. The notice shall be written in a manner
calculated to be understood by the claimant and shall:

 

(i)

set forth the specific reasons for the denial of benefits;

 

(ii)

contain specific references to Plan provisions relative to the denial;

 

(iii)

describe any material and information, if any, necessary for the claim for
benefits to be allowed, that had been requested, but not received by the Plan
Administrator;

 

(iv)

advise the claimant that any appeal of the Plan Administrator’s adverse
determination must be made in writing to the Plan Administrator within 60 days
after receipt of the initial denial notification, and must set forth the facts
upon which the appeal is based; and

 

(v)

advise the claimant of his right to bring a civil action under Section 502(a) of
ERISA, following an adverse benefit determination on review.

11

--------------------------------------------------------------------------------

 

(c)When a claimant receives notice of denial of a claim or does not receive
notification of acceptance or denial within 90 days after submitting a claim,
the claimant, either in person or by duly authorized representative, may:

 

(i)

request, in writing, a review of the claim by the Plan Administrator;

 

(ii)

review pertinent documents relating to the denial;

 

(iii)

submit issues and comments in writing; and

(iv)request, in writing, a hearing with the Plan Administrator; provided that
the claimant takes appropriate action within 60 days after receiving notice of
denial.

(d)The Plan Administrator shall make its decision with respect to a claim review
promptly, but not later than 60 days after receipt of the request. Such 60-day
period may be extended for another period of 60 days if the Plan Administrator
reviewing the claim finds that special circumstances require an extension of
time for processing.

(e)The final decision of the Plan Administrator shall be in writing, (i) give
specific reason(s) for the adverse decision, (ii) make specific references to
the pertinent Plan provisions on which the decision is based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and (iv) a statement
describing any voluntary appeals procedures offered by the Plan and the
claimant’s right to obtain information about such procedures, and a statement of
the claimant’s right to bring an action under Section 502(a) of ERISA. All
interpretations, determinations and decisions of the Plan Administrator in
respect of any claim shall be made in its sole discretion based on the
applicable Plan documents and shall be final, conclusive and binding on all
parties.

(f)A claimant or potential claimant must file a claim with the Plan
Administrator no later than one (1) year after the claimant or potential
claimant knows, or should have known, the principal facts upon which their claim
is based. Any legal action in connection with the Plan must be brought in the
Federal District Court of New Jersey within the six (6) month period beginning
on the date the claimant’s claim and appeal rights are exhausted.

 

14.

Miscellaneous.

(a)No Alienation of Benefits. Except insofar as may otherwise be required by
law, no amount payable at any time under the Plan shall be subject in any manner
to alienation by anticipation, sale, transfer, assignment, bankruptcy, pledge,
attachment, charge, or encumbrance of any kind nor in any manner be subject to
the debts or liabilities of any person and any attempt to so alienate or subject
any such amount, whether presently or thereafter payable, shall be void. If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge,
attach, charge, or otherwise encumber any amount payable under the Plan, or any
part thereof, or if by reason of such person’s bankruptcy or other event
happening at any such time such amount would be made subject to the person’s
debts or liabilities or would otherwise not be enjoyed by that person, then the
Corporation, to the extent permitted under Section 409A of the Code, if it so
elects, may direct that such amount be withheld and that same or any part
thereof be paid or applied to or for the benefit of such person, the person’s
spouse, children or other dependents, or any of them, in such manner and
proportion as the Corporation may deem proper.

12

--------------------------------------------------------------------------------

 

(b)No Right or Interest in Corporation’s Assets. Neither the Corporation nor any
of its affiliates shall be required to reserve or otherwise set aside funds for
the payment of obligations arising under this Plan. The Corporation may, in its
sole discretion, establish funds, segregate assets or take such other action as
it shall determine necessary or appropriate to secure the payment of its
obligations arising under this Plan. This Plan is intended to be unfunded for
tax purposes and for purposes of Title I of the ERISA. Nothing contained herein,
and no action taken pursuant to the provisions of this Plan shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Corporation and any Participant or any other person. To the extent that any
person acquires a right to receive payments under this Plan, such right shall be
no greater than the right of an unsecured creditor of the Corporation.

(c)Amendment. The Corporation may amend, modify or terminate the Plan at any
time, or from time to time; provided, however, that no change to the Plan shall
impair the right of any Participant with respect to amounts then credited to an
Account; and further provided that during a Potential Change in Control Period
(as defined in Paragraph 14(i) hereof) and from and after the occurrence of a
Change in Control, the Plan may not, without the consent of the Participant, be
amended in any manner which would adversely affect such Participant’s rights and
expectations with respect to Deferral Amounts credited to such Participant’s
Account immediately prior to such amendment, unless an amendment is required to
comply with the requirements of Section 409A of the Code.

(d)Accounting. Each Participant shall receive periodic statements (not less
frequently than annually) setting forth the cumulative Deferral Amounts and
Interest Equivalents credited to, and any distributions from, the Participant’s
Account.

(e)Facility of Payments. If the Corporation shall find that any person to whom
any amount is payable under the Plan is unable to care for his affairs because
of illness or accident,  or is a minor, or has died, then any payment due the
person or the person’s estate (unless a prior claim therefore has been made by a
duly appointed legal representative), may, if the Corporation so elects in its
sole discretion, be paid to the person’s spouse, a child, a relative, an
institution having custody of such person, or any other person deemed by the
Corporation to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Corporation and the Plan therefore.

(f)Offset. To the maximum extent permitted under Section 409A of the Code and
its corresponding regulations, if a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Corporation or any participating affiliate, then the Corporation
may offset such amount owed to the Corporation or the participating affiliate
against the amount of benefits otherwise distributable. Such determination shall
be made by the Plan Administrator.

(g)Governing Law. The Plan is intended to constitute an unfunded deferred
compensation arrangement for a select group of management or highly compensated
personnel and all rights thereunder shall be governed by and construed in
accordance with the laws of New Jersey.

13

--------------------------------------------------------------------------------

 

(h)Withholding Taxes. The Corporation may make such provisions and take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the Corporation or one if its affiliates is required by any law or
regulation of any governmental authority, whether Federal, state, local or
foreign, to withhold in connection with any benefits under the Plan, including,
but not limited to, the withholding of appropriate sums from any amount
otherwise payable to the Participant (or his beneficiary). Each Participant,
however,  shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.

(i)Potential Change in Control Period. A “Potential Change in Control Period”
shall commence when: (i) the Corporation enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) the Corporation or any person or group publicly announces an intention to
take or to consider taking actions which, if consummated, would result in a
Change in Control; (iii) any person or group (other than the Corporation, any
subsidiary or any savings, pension or other benefit plan for the benefit of
employees of the Corporation or its subsidiaries) becomes the beneficial owner,
directly or indirectly, of securities of the Corporation representing 15% or
more of either the then outstanding shares of common stock of the Corporation or
the combined voting power of the Corporation’s then outstanding securities (not
including in the securities beneficially owned by such person or group any
securities acquired directly from the Corporation or its affiliates); or (iv)
the Board adopts a resolution to the effect that, for purposes of the Plan, a
Potential Change in Control Period has commenced. The Potential Change in
Control Period shall continue until the earlier of (A) a Change in Control, or
(B) the adoption by the Board of a resolution stating that, for purposes of the
Plan, the Potential Change in Control Period has expired.

(j)Section 409A. The Plan is intended to comply with the
applicable  requirements of Section 409A of the Code and its corresponding
regulations and related guidance with respect to amounts credited to the
Non-Grandfathered Accounts of Participants, and shall be administered in
accordance with Section 409A of the Code with respect to such Accounts.
Notwithstanding anything in the Plan to the contrary, elections to defer
compensation into Non- Grandfathered Accounts under the Plan, and distributions
of Non-Grandfathered Accounts, may only be made in a manner and upon an event
permitted by Section 409A of the Code. To the extent that any provision of the
Plan would cause a conflict with the requirements of Section 409A of the Code,
or would cause the administration of the Plan to fail to satisfy the
requirements of Section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law. Other than a valid Election,
in no event shall a Participant, directly or indirectly, designate the calendar
year of payment with respect to Non-Grandfathered Accounts. For avoidance of
doubt, deferrals under the Plan are maintained on a Plan Year basis.

 

14

--------------------------------------------------------------------------------

 

SCHEDULE A NOTIONAL INTEREST RATES

 

Deferred Incentive Awards

The following chart applies to: (A) Executive level employees for awards earned
and deferred in and after 2014, (B) all employees for awards earned and deferred
between 2003 and 2013, and (C) Band 6 and above employees for awards earned and
deferred before 2003.

 

Year Award Earned

Vested Rate

Contingent Rate

Total Rate

 

 

 

 

 

 

 

 

1975 – 1992

Treasury bills +

N/A

Treasury bills +

 

3%*

N/A

3%*

1993 – 1997

10%

N/A

10%

1998 – 2000

8%

3%

11%

2001- 2002

7%

3%

10%

2003

3%

5%

8%

2004 initial rate

3%

5%

8%

2005 initial rate **

8%**

N/A

8%**

2006 initial rate **

5.8%**

N/A

5.8%**

2007 initial rate **

5.8%**

N/A

5.8%**

2008 initial rate **

6.3%**

N/A

6.3%**

2009 initial rate **

7.2%**

N/A

7.2%**

2010 initial rate **

4.8%**

N/A

4.8%**

2011 initial rate **

3.84%**

N/A

3.84%**

2012 initial rate **

3.65%**

N/A

3.65%**

2013 initial rate **

2.90%**

N/A

2.90%**

2014 initial rate **

4.09%**

N/A

4.09%**

2015 initial rate **

3.66%**

N/A

3.66%**

2016 initial rate **

3.64%**

N/A

3.64%**

2017 initial rate **

2.69%**

N/A

2.69%**

2018 initial rate **

3.38%**

N/A

3.38%**

*/Three-month Treasury bill average rate for the immediately preceding calendar
quarter as reported by the Federal Reserve Bank; rate changes each calendar
quarter.

**/For periods on and after January 1, 2006, rate is based on the Corporation’s
15-year borrowing

15

--------------------------------------------------------------------------------

 

rate and is subject to change annually.

 

Deferred Incentive Awards

The following chart applies to all employees other than Band 6 and above for
awards earned and deferred before 2003.

 

Year Award Earned

Vested Rate

Contingent Rate

Total Rate

 

 

 

 

 

 

 

 

1975 – 1997

Treasury bills +

N/A

Treasury bills +

 

3%*

N/A

3%*

1998 - 2002

6%

3%

9%

*/Three-month Treasury bill average rate for the immediately preceding calendar
quarter as reported by the Federal Reserve Bank; rate changes each calendar
quarter.

 

Deferred Salary (Band 6 and Above)

 

Year Salary Earned

Vested Rate

Contingent Rate

Total Rate

 

 

 

 

 

 

 

 

1994 – 1998

10%

N/A

10%

1999 – 2001

8%

3%

11%

2002 - 2002

7%

3%

10%

2003

3%

5%

8%

2004

3%

5%

8%

2005 initial rate**

3%

5%

8%

**/For periods on and after January 1, 2006, rate is subject to change.

 

16

--------------------------------------------------------------------------------

 

SCHEDULE B PROVISIONS RELATING TO

HONEYWELL INC. EXECUTIVE DEFERED COMPENSATION PLAN

1.History. Honeywell Inc., a predecessor of the Corporation, previously
established a supplemental non-qualified plan named the Honeywell Executive
Deferred Compensation Plan (the “Honeywell Plan”). The Honeywell Plan was
created to establish rules for the deferral and payment of deferred compensation
earned under the Honeywell Inc. bonus plans named the “Honeywell Corporate
Executive Compensation Plan,” the “Honeywell Senior Management Performance
Incentive Plan,” and the “Multi-Year Incentive Program.”

The Honeywell Plan was last amended and restated effective June 1, 1999.
This  Schedule B covers any participant in the Honeywell Plan who has not
received full payment of his benefit under the Honeywell Plan as of April 1,
2018. Benefit payments commencing before April 1, 2018 are governed by the terms
of the Honeywell Plan as they existed prior to this amendment and restatement
and are grandfathered from the requirements of Section 409A of the Code.

2.Definitions. For purposes of this Schedule B, the following definitions shall
apply:

(a)Account shall mean an unfunded, bookkeeping account maintained for a
participant including amounts originally deferred under the Honeywell Plan and
interest credits made pursuant to Section 3 of this Schedule B (or comparable
provisions of the Honeywell Plan).

3.Interest Credits. An interest credit shall be made to the participant’s
Account as of (a) each February 15, and (b) the date as of which any
distribution is made from the participant’s Account, for the year or portion
thereof then ended based on the average daily balance of the Account for such
year or portion thereof. The rate of interest shall be 120% of the long-term
Applicable Federal Rate published under section 1274(d) of the Code for the
month in which the interest credit is made to the Account.

4.Distributions. The following provisions shall apply to distributions under
this Schedule B.

(a)Commencement. A participant’s Account shall be paid or commenced as of March
31 of the year specified by the Participant and in effect as of December 31,
2004. Actual payment shall occur as soon as administratively feasible
thereafter.

(b)Forms of Payment. Subject to the provisions herein, an Account shall be paid
under this Schedule B in a series of ten (10) substantially equal annual
installments. The participant may elect to receive any benefit payable under
this Schedule B in an optional form of payment; provided, however, that such
election will not be effective until the lapse of thirteen (13) months following
the date on which the election is accepted by the Plan Administrator. The
optional distribution forms under this Schedule B are a single lump sum or a
series of substantially equal annual installments of any number from two (2) to
nine (9). To be effective, the election of an optional distribution form must be
made in the form and manner prescribed by the Plan Administrator and must be
accepted by the Plan Administrator. Notwithstanding the foregoing, distribution
shall be made in a single lump sum payment if the participant’s termination of
employment occurs before the date the participant has both reached age
fifty-five (55) and has accrued ten (10) years of credited service for vesting
as defined in the Honeywell Retirement Benefit Plan (Supplement T) portion of
the Honeywell Retirement Earnings Plan or its applicable predecessor plan.

17

--------------------------------------------------------------------------------

 

(c)Acceleration of Distribution with Forfeiture. A participant or beneficiary
who is receiving distributions under this Schedule B may at any time elect to
receive the remaining Account balance in a lump sum payment less ten percent
(10%) which shall be forfeited. Lump sum payments under this Section 4(c) shall
be made within sixty (60) days after the election to accelerate distribution is
received by the Plan Administrator.

(d)Financial Hardships. If a participant incurs an unforeseeable emergency, the
participant may make a written request to the Plan Administrator for a hardship
withdrawal from the participant’s Account. An unforeseeable emergency is a
severe financial hardship to the participant resulting from a sudden and
unexpected illness or accident of the participant or a dependent (as defined in
section 152(a) of the Code) of the participant, loss of the participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
participant and which cannot be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the participant’s assets, to the
extent that the liquidation of such assets would itself cause severe financial
hardship. Withdrawals of amounts because of an unforeseeable emergency are only
permitted to the extent reasonably needed to satisfy the emergency need. The
existence of severe financial hardship shall be determined consistent with
sections 1.457-2(h)(4) and (5) of the Treasury Regulations.

 

5.

Survivor Benefits.

(a)Survivor Benefits. If a participant dies after termination of employment
but  before distribution commences under this Schedule B, the Account shall be
paid to the participant’s designated beneficiary or beneficiaries at the time
and in the form the Account would have been payable to the participant if the
participant had survived until the date distribution would have commenced. If a
participant dies after distribution commences under  this Schedule B (or the
terms of the prior Honeywell Plan), the participant’s designated beneficiary
shall be paid the unpaid installments, if any, under the form of distribution
elected by the participant.

(b)Designation of Beneficiary. A participant or surviving beneficiary may
designate, in the manner required by the Plan Administrator, a beneficiary or
beneficiaries to receive the Account under this Schedule B in the event of the
participant’s (or surviving beneficiary’s) death. The participant (or surviving
beneficiary) may change or revoke any such designation from time to time. No
designation or revocation shall be effective unless executed by the participant
(or surviving beneficiary) and actually received by the Plan Administrator
before the participant’s (or surviving beneficiary’s) death. If the participant
or surviving beneficiary dies without an effective beneficiary designation for
the Account under this Schedule B, payment shall be made to the beneficiary or
beneficiaries determined under the rules in the Honeywell 401(k) Plan governing
failure of beneficiary designation. The Plan Administrator shall be the sole
judge of the content, interpretation and validity of a purported beneficiary
designation.

18